UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 29, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/07 (Unaudited) SENIOR LOANS (88.2%)(a)(c) Principal amount Value Automotive (3.3%) Allison Transmission bank term loan FRN Ser. B, 8.17s, 2014 $3,325,000 $3,097,793 Dana Corp. bank term loan FRN 7.98s, 2008 2,750,000 2,727,901 Delphi Corp. bank term loan FRN Ser. C, 7.438s, 2008 3,200,000 3,184,666 Federal Mogul Corp. bank term loan FRN 6.55s, 2007 1,715,000 1,703,295 General Motors Corp. bank term loan FRN 7.615s, 2013 1,451,344 1,368,799 Lear Corp. bank term loan FRN 7.604s, 2013 3,391,100 3,289,367 TRW Automotive, Inc. bank term loan FRN Ser. B, 6.437s, 2014 1,127,175 1,095,775 United Components, Inc. bank term loan FRN Ser. D, 6.868s, 2012 466,667 448,000 Basic Materials (7.0%) Aleris International, Inc. bank term loan FRN Ser. B, 6.813s, 2013 4,964,366 4,579,627 Celanese Corp. bank term loan FRN Ser. B, 6.979s, 2014 3,830,750 3,665,285 Georgia-Pacific Corp. bank term loan FRN Ser. B, 7.412s, 2013 2,461,187 2,334,392 Georgia-Pacific Corp. bank term loan FRN Ser. B2, 7.372s, 2012 2,431,625 2,306,353 Graphic Packaging Corp. bank term loan FRN Ser. B, 7.072s, 2014 3,034,750 2,933,277 Hexion Specialty Chemicals, Inc. bank term loan FRN 7.188s, 2013 2,524,500 2,443,638 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C, 7.44s, 2013 279,300 270,354 Huntsman International, LLC bank term loan FRN Ser. B, 6.533s, 2012 1,126,829 1,103,511 ISP Chemco, Inc. bank term loan FRN Ser. B, 6.781s, 2014 2,720,183 2,571,933 Momentive Performance Materials, Inc. bank term loan FRN 7s, 2013 3,970,000 3,771,500 Mosaic Co. (The) bank term loan FRN Ser. B, 6 5/8s, 2013 286,118 284,330 NewPage Corp. bank term loan FRN 7.458s, 2011 1,565,945 1,550,286 Novelis, Inc. bank term loan FRN Ser. B, 7.2s, 2014 1,449,492 1,372,186 Novelis, Inc. bank term loan FRN Ser. B, 7.2s, 2014 3,188,883 3,018,810 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 6.46s, 2012 2,444,874 2,345,382 Smurfit-Stone Container Corp. bank term loan FRN 5.22s, 2010 94,140 91,919 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 7.3s, 2011 33,027 32,247 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 7.42s, 2011 629 614 Smurfit-Stone Container Corp. bank term loan FRN Ser. C1, 6 3/4s, 2011 306,734 299,497 Tube City IMS Corp. bank term loan FRN 7.448s, 2014 977,596 936,862 Tube City IMS Corp. bank term loan FRN 5.098s, 2014 119,092 114,130 Broadcasting (4.2%) Citadel Communications bank term loan FRN Ser. B, 6.632s, 2014 3,715,000 3,371,363 Cumulus Media, Inc. bank term loan FRN Ser. B, 6.7s, 2014 2,384,690 2,293,278 Emmis Communications Corp. bank term loan FRN Ser. B, 7.198s, 2013 1,208,222 1,136,232 Gray Television, Inc. bank term loan FRN Ser. B, 6.73s, 2014 2,430,000 2,286,224 Paxson Communications Corp. bank term loan FRN Ser. B, 8.493s, 2012 2,500,000 2,400,000 Spanish Broadcasting Systems, Inc. bank term loan FRN 6.95s, 2012 2,394,636 2,238,985 Univision Communications, Inc. bank term loan FRN Ser. B, 7.204s, 2014 4,928,859 4,514,012 Univision Communications, Inc. bank term loan FRN Ser. DD, 7.61s, 2014 (U) 171,141 156,737 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.252s, 2012 2,905,916 2,746,091 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7.192s, 2012 187,889 177,555 Building Materials (1.2%) Goodman Global Holdings, Inc. bank term loan FRN Ser. C, 6.438s, 2011 360,357 356,754 Landsource, Inc. bank term loan FRN 7.697s, 2013 2,730,283 2,266,135 Nortek Holdings, Inc. bank term loan FRN Ser. B, 7.05s, 2011 3,807,656 3,579,196 Cable Television (4.0%) Atlantic Broadband Financial, LLC bank term loan FRN 7.45s, 2011 1,343,250 1,293,718 Cablevision Systems Corp. bank term loan FRN 6.415s, 2013 4,928,703 4,665,106 Cebridge Connections, Inc. bank term loan FRN Ser. B, 7.211s, 2013 3,781,000 3,530,940 Charter Communications, Inc. bank term loan FRN 7.698s, 2014 1,000,000 920,833 Charter Communications, Inc. bank term loan FRN 6.99s, 2014 3,900,000 3,629,250 Insight Midwest, LP bank term loan FRN 7s, 2014 3,652,635 3,524,793 Mediacom Communications Corp. bank term loan FRN Ser. C, 6.61s, 2015 2,415,466 2,262,774 Mediacom Communications Corp. bank term loan FRN Ser. DD, 6.53s, 2015 893,250 839,655 Capital Goods (7.6%) Allied Waste Industries, Inc. bank term loan FRN 6.621s, 2012 348,500 332,818 Allied Waste Industries, Inc. bank term loan FRN 6.6s, 2012 579,643 553,560 Berry Plastics Holding Corp. bank term loan FRN 6.706s, 2015 3,333,250 3,111,959 Blount, Inc. bank term loan FRN Ser. B, 6.466s, 2010 3,996,552 3,896,638 Foamex, LP bank term loan FRN Ser. B, 7.368s, 2013 1,928,628 1,787,196 Graham Packaging Co., LP bank term loan FRN 7.661s, 2011 3,582,000 3,428,647 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 5.26s, 2014 323,759 309,291 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 7.169s, 2014 3,809,409 3,639,178 Hexcel Corp. bank term loan FRN Ser. B, 6.913s, 2012 1,094,317 1,066,959 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6.691s, 2014 1,977,563 1,880,332 Polypore, Inc. bank term loan FRN Ser. B, 7.06s, 2014 982,538 944,464 Rexnord Corp. bank term loan FRN Ser. B, 7.642s, 2013 1,157,644 1,125,809 Rexnord Corp. bank term loan FRN Ser. B, 7.495s, 2013 2,195,902 2,135,514 Sensata Technologies BV bank term loan FRN 6.76s, 2013 (Netherlands) 3,061,250 2,897,256 Sequa Corp. bank term loan FRN 8.479s, 2014 2,070,000 1,995,826 Terex Corp. bank term loan FRN Ser. D, 6.948s, 2013 3,061,250 3,045,944 Transdigm, Inc. bank term loan FRN 7.2s, 2013 3,745,000 3,646,694 Wesco Aircraft Hardware Corp. bank term loan FRN 10.95s, 2014 1,000,000 990,000 Wesco Aircraft Hardware Corp. bank term loan FRN 7.45s, 2013 2,479,875 2,424,078 Commercial and Consumer Services (0.4%) Buhrmann USA, Inc. bank term loan FRN Ser. D-1, 7.342s, 2010 647,634 633,062 iPayment, Inc. bank term loan FRN 6.97s, 2013 1,562,019 1,425,343 Communication Services (6.9%) Alltel Communications, Inc. bank term loan FRN Ser. B3, 7.699s, 2015 2,710,000 2,593,695 American Cellular Corp. bank term loan FRN Ser. DD, 7.61s, 2013 506,250 503,086 Consolidated Communications Holdings, Inc. bank term loan FRN Ser. D, 6.948s, 2011 2,441,743 2,399,013 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.448s, 2013 2,863,750 2,797,271 Crown Castle International Corp. bank term loan FRN 6.645s, 2014 4,079,500 3,871,156 Hawaiian Telcom Communications, Inc. bank term loan FRN Ser. C, 7.45s, 2014 2,528,663 2,389,060 Intelsat, Ltd. bank term loan FRN 7.206s, 2014 (Bermuda) 2,000,000 1,953,334 Intelsat, Ltd. bank term loan FRN Ser. B, 6.706s, 2013 (Bermuda) 1,633,141 1,594,354 Iowa Telecommunications Services, Inc. bank term loan FRN Ser. B, 6.985s, 2011 2,250,000 2,180,392 Level 3 Communications, Inc. bank term loan FRN 7.493s, 2014 2,650,000 2,503,513 MetroPCS Wireless, Inc. bank term loan FRN 7.303s, 2013 2,772,000 2,653,497 PanAmSat Corp. bank term loan FRN Ser. B, 6.706s, 2013 2,113,549 2,057,690 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 6.82s, 2013 3,573,000 3,414,895 West Corp. bank term loan FRN 7.242s, 2013 4,700,000 4,476,750 Consumer (0.5%) Visant Holding Corp. bank term loan FRN Ser. C, 7.198s, 2010 695,007 681,107 Yankee Candle Co., Inc. bank term loan FRN 7.2s, 2014 2,089,500 1,956,294 Consumer Cyclicals (0.7%) Aramark Corp. bank term loan FRN 5.198s, 2014 268,267 255,792 Aramark Corp. bank term loan FRN Ser. B, 7.198s, 2014 3,753,509 3,578,970 Consumer Goods (1.6%) Jarden Corp. bank term loan FRN Ser. B1, 6.948s, 2012 1,989,773 1,912,392 Jarden Corp. bank term loan FRN Ser. B2, 6.948s, 2012 1,989,822 1,912,440 Prestige Brands, Inc. bank term loan FRN Ser. B, 7.051s, 2011 2,495,342 2,439,196 Spectrum Brands, Inc. bank term loan FRN 4.566s, 2013 98,410 94,812 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 9.04s, 2013 1,948,752 1,879,572 Energy (4.9%) Atlas Pipeline Partners, LP bank term loan FRN Ser. B, 7.546s, 2014 1,430,000 1,413,913 CR Gas Storage bank term loan FRN 7.323s, 2013 332,828 318,406 CR Gas Storage bank term loan FRN 6.408s, 2013 374,056 357,847 CR Gas Storage bank term loan FRN Ser. B, 7.323s, 2013 2,049,641 1,960,823 CR Gas Storage bank term loan FRN Ser. DD, 6.409s, 2013 225,454 215,685 Energy Solutions, Inc. bank term loan FRN Ser. A, 6.936s, 2013 69,338 67,258 Energy Transfer Equity, LP bank term loan FRN Ser. B, 6.648s, 2012 2,775,000 2,691,750 Enterprise GP Holdings, LP bank term loan FRN 7.494s, 2014 2,060,000 2,044,550 EPCO Holding, Inc. bank term loan FRN Ser. A, 6.998s, 2012 2,325,000 2,266,875 Helix Energy Solutions Group, Inc. bank term loan FRN Ser. B, 6.843s, 2013 1,177,173 1,142,446 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6.99s, 2013 812,963 786,541 IFM Holding Co. bank term loan FRN 7.51s, 2014 343,275 336,839 Meg Energy Corp. bank term loan FRN 7.2s, 2013 (Canada) 1,822,250 1,765,760 Meg Energy Corp. bank term loan FRN Ser. DD, 6.23s, 2013 (Canada) (U) 1,350,000 1,298,250 Petroleum Geo-Services ASA bank term loan FRN 6.95s, 2015 (Norway) 3,047,363 2,953,403 Sandridge Energy bank term loan FRN 8.854s, 2014 425,000 422,875 Targa Resources, Inc. bank term loan FRN 7.525s, 2012 1,041,604 1,018,168 Targa Resources, Inc. bank term loan FRN 5.043s, 2012 581,036 567,963 Western Refining, Inc. bank term loan FRN 6.559s, 2014 3,658,688 3,509,292 Entertainment (3.3%) Cinemark, Inc. bank term loan FRN 6.663s, 2013 4,688,101 4,457,357 Hertz Corp. bank term loan FRN 5.238s, 2012 172,807 169,268 Hertz Corp. bank term loan FRN Ser. B, 6.442s, 2012 960,481 940,809 MGM Studios, Inc. bank term loan FRN Ser. B, 8.448s, 2011 2,265,500 2,101,766 National Cinimedia, Inc. bank term loan FRN 7.46s, 2015 2,260,000 2,133,935 Regal Cinemas, Inc. bank term loan FRN Ser. B, 6.698s, 2010 2,992,443 2,849,961 Six Flags Theme Parks bank term loan FRN 7.249s, 2015 3,371,550 3,113,417 Universal City Development Partners bank term loan FRN Ser. B, 6.757s, 2011 1,316,487 1,283,574 Financial (1.8%) Hub International, Ltd. bank term loan FRN Ser. B, 8.203s, 2014 945,343 896,894 Hub International, Ltd. bank term loan FRN Ser. DD, 6.885s, 2014 (U) 212,121 201,250 LNR Property Corp. bank term loan FRN Ser. B, 7.63s, 2011 1,450,000 1,384,750 Nuveen Investments, Inc. bank term loan FRN Ser. B, 7.724s, 2014 2,455,000 2,419,928 Realogy Corp. bank term loan FRN 5.32s, 2013 816,667 711,317 Realogy Corp. bank term loan FRN Ser. B, 8.24s, 2013 3,025,750 2,635,428 Tishman Speyer Real Estate bank term loan FRN 6.42s, 2012 1,150,000 1,106,875 Food (1.8%) American Seafood Group, LLC bank term loan FRN Ser. B, 6.948s, 2012 2,048,130 1,971,325 American Seafood Group, LLC bank term loan FRN Ser. DD, 6.948s, 2012 421,415 405,611 Chiquita Brands, LLC bank term loan FRN Ser. C, 7.813s, 2012 2,196,836 2,124,982 Dean Foods Co. bank term loan FRN Ser. B, 6.7s, 2014 4,079,500 3,871,352 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 7.948s, 2014 1,027,375 970,869 Gaming & Lottery (4.4%) CCM Merger, Inc. bank term loan FRN Ser. B, 7.3s, 2012 2,688,998 2,594,883 Golden Nugget, Inc. bank term loan FRN Ser. B, 6.742s, 2014 2,211,364 2,095,267 Golden Nugget, Inc. bank term loan FRN Ser. DD, 7 1/2s, 2014 (U) 1,263,636 1,197,295 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 7.413s, 2014 3,645,531 3,472,369 Herbst Gaming, Inc. bank term loan FRN Ser. B, 8.162s, 2014 1,852,667 1,808,666 Herbst Gaming, Inc. bank term loan FRN Ser. DD, 8.175s, 2014 928,667 906,611 Isle of Capri Casinos, Inc. bank term loan FRN 6.741s, 2014 1,472,779 1,379,810 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 7.11s, 2014 (U) 442,941 414,981 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 6.643s, 2014 589,112 551,924 Seminole Tribe of Florida bank term loan FRN Ser. B1, 6.563s, 2014 (U) 129,555 126,883 Seminole Tribe of Florida bank term loan FRN Ser. B2, 7 1/8s, 2014 437,187 428,170 Seminole Tribe of Florida bank term loan FRN Ser. B3, 6 3/4s, 2014 433,198 424,264 Tropicana Entertainment bank term loan FRN Ser. B, 7.448s, 2011 3,506,285 3,379,730 Trump Hotel & Casino Resort, Inc. bank term loan FRN 7.35s, 2012 1,854,772 1,808,403 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 7.9s, 2012 1,854,772 1,808,403 Health Care (9.8%) Accellent Corp. bank term loan FRN Ser. B, 7.539s, 2012 3,168,271 2,962,333 Carestream Health, Inc. bank term loan FRN 7.106s, 2013 3,550,000 3,337,000 Community Health Systems, Inc. bank term loan FRN Ser. B, 7.756s, 2014 5,666,295 5,413,244 Community Health Systems, Inc. bank term loan FRN Ser. DD, 7 3/4s, 2014 (U) 356,896 340,958 Concentra, Inc. bank term loan FRN Ser. B, 7.448s, 2014 1,546,125 1,443,049 CRC Health Corp. bank term loan FRN 7.448s, 2013 758,252 729,818 CRC Health Corp. bank term loan FRN 7.448s, 2013 1,280,565 1,232,544 Davita, Inc. bank term loan FRN Ser. B, 6.702s, 2012 5,003,688 4,801,264 Fenwal Controls of Japan, Ltd. bank term loan FRN 7.791s, 2014 (Japan) 2,814,429 2,617,419 Fenwal Controls of Japan, Ltd. bank term loan FRN Ser. DD, 7 3/4s, 2014 (Japan) (U) 471,429 438,429 HCA, Inc. bank term loan FRN Ser. B, 7.448s, 2013 4,702,470 4,497,104 Health Management Associates, Inc. bank term loan FRN 6.942s, 2014 2,432,775 2,277,347 Healthsouth Corp. bank term loan FRN Ser. B, 7.171s, 2013 1,329,135 1,270,834 Hologic, Inc. bank term loan FRN Ser. B1, 7.268s, 2013 1,320,000 1,306,800 Hologic, Inc. bank term loan FRN Ser. B2, 7.268s, 2013 660,000 655,050 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 7.703s, 2014 (U) 798,887 756,946 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 213,037 201,852 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 7.066s, 2014 2,326,386 2,204,251 Magellan Health Services, Inc. bank term loan FRN 5.6s, 2008 360,360 349,550 Magellan Health Services, Inc. bank term loan FRN Ser. B, 6.867s, 2008 135,135 131,081 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 7.003s, 2012 3,917,589 3,760,886 Select Medical Corp. bank term loan FRN Ser. B, 7.009s, 2012 736,700 697,409 Sun Healthcare Group, Inc. bank term loan FRN 7.065s, 2014 (U) 279,310 268,138 Sun Healthcare Group, Inc. bank term loan FRN 5.26s, 2014 434,483 417,103 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 7.106s, 2014 1,914,253 1,837,683 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 7.448s, 2015 2,613,450 2,401,107 United Surgical Partners International, Inc. bank term loan FRN 8 1/2s, 2014 1,835,935 1,734,959 United Surgical Partners International, Inc. bank term loan FRN Ser. DD, 7.133s, 2014 (U) 354,839 335,323 Vanguard Health Systems, Inc. bank term loan FRN 7.448s, 2011 2,204,771 2,127,604 Homebuilding (0.2%) Standard-Pacific Corp. bank term loan FRN Ser. B, 6.655s, 2013 1,259,820 Household Furniture and Appliances (0.6%) National Bedding Co. bank term loan FRN 9 3/4s, 2012 1,350,000 1,226,250 National Bedding Co. bank term loan FRN 7.095s, 2011 1,759,813 1,617,562 Media (2.7%) Affinion Group, Inc. bank term loan FRN Ser. B, 7.474s, 2013 2,464,757 2,364,114 Idearc, Inc. bank term loan FRN Ser. B, 7.2s, 2014 5,137,060 4,912,314 VNU NV Group BV bank term loan FRN Ser. B, 6.81s, 2013 (Netherlands) 5,620,004 5,322,611 Warner Music Group bank term loan FRN Ser. B, 7.293s, 2011 1,165,815 1,114,811 Publishing (4.4%) American Media Operations, Inc. bank term loan FRN 8.8s, 2013 2,000,000 1,940,000 Cenveo, Inc. bank term loan FRN Ser. B, 6.988s, 2014 3,409,737 3,234,988 Cenveo, Inc. bank term loan FRN Ser. DD, 6.988s, 2014 113,617 107,794 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.72s, 2014 175,000 156,406 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.07s, 2014 2,694,565 2,390,465 GateHouse Media, Inc. bank term loan FRN Ser. DD, 7.236s, 2014 1,005,435 891,964 Penton Media, Inc. bank term loan FRN 7.24s, 2013 2,089,500 1,919,728 Quebecor, Inc. bank term loan FRN Ser. B, 7.243s, 2013 (Canada) 2,452,510 2,385,066 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 7.06s, 2011 260,655 252,575 Reader's Digest Association, Inc. (The) bank term loan FRN 7.544s, 2014 5,090,711 4,609,216 Tribune Co. bank term loan FRN Ser. B, 8.244s, 2014 5,261,813 4,561,991 Restaurants (0.2%) NPC International, Inc. bank term loan FRN Ser. B, 6.853s, 2013 1,040,000 Retail (2.9%) Adesa, Inc. bank term loan FRN 7.45s, 2013 4,039,875 3,814,074 Claire's Stores, Inc. bank term loan FRN 7.948s, 2014 1,960,088 1,719,365 J Crew Operating Corp. bank term loan FRN Ser. B, 6.834s, 2013 210,526 203,333 Michaels Stores, Inc. bank term loan FRN Ser. B, 7.607s, 2013 3,915,226 3,586,880 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.448s, 2013 1,482,933 1,423,986 PETCO Animal Supplies, Inc. bank term loan FRN 7.528s, 2013 2,233,125 2,139,148 Supervalu, Inc. bank term loan FRN Ser. B, 6.168s, 2012 2,314,750 2,262,990 Technology (6.0%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 6.953s, 2013 2,988,391 2,801,616 Affiliated Computer Services, Inc. bank term loan FRN Ser. B, 6.793s, 2013 2,161,500 2,095,641 Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 6.729s, 2013 395,000 382,965 AMI Semiconductor, Inc. bank term loan FRN 6.819s, 2012 4,136,044 3,970,603 Aspect Software, Inc. bank term loan FRN 8 1/4s, 2011 2,526,672 2,425,606 Compucom Systems, Inc. bank term loan FRN 8.26s, 2014 1,890,000 1,871,100 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.455s, 2014 (Singapore) 242,188 236,360 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.394s, 2014 (Singapore) 842,813 822,533 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 7.33s, 2013 1,000,000 931,667 JDA Software Group, Inc. bank term loan FRN Ser. B, 7.494s, 2013 685,714 675,429 ON Semiconductor Corp. bank term loan FRN Ser. B, 6.948s, 2013 696,500 672,123 Open Solutions, Inc. bank term loan FRN Ser. B, 7.275s, 2014 2,194,080 2,066,549 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 8.198s, 2014 1,720,000 1,642,600 Reynolds & Reynolds Co. (The) bank term loan FRN 7.198s, 2012 2,186,755 2,112,952 Sabre Holdings Corp. bank term loan FRN 7.21s, 2014 3,741,459 3,440,017 SS&C Technologies, Inc. bank term loan FRN Ser. B, 7.198s, 2012 1,955,530 1,887,086 SunGard Data Systems, Inc. bank term loan FRN 6.898s, 2014 399,978 385,354 Travelport bank term loan FRN 7.698s, 2013 236,438 224,194 Travelport bank term loan FRN Ser. B, 7.448s, 2013 1,178,358 1,117,336 TTM Technologies, Inc. bank term loan FRN 7.232s, 2012 1,205,750 1,190,678 Textiles (0.8%) Hanesbrands, Inc. bank term loan FRN 8.815s, 2014 1,000,000 996,607 Hanesbrands, Inc. bank term loan FRN 6.706s, 2013 1,860,404 1,806,684 Levi Strauss & Co. bank term loan FRN 7.568s, 2014 1,400,000 1,277,063 Tire & Rubber (0.6%) Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 7 3/4s, 2012 224,000 217,653 Cooper-Standard Automotive, Inc. bank term loan FRN 7 3/4s, 2012 638,625 614,677 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 7 3/4s, 2012 559,874 544,011 Goodyear Tire & Rubber Co. (The) bank term loan FRN 6.85s, 2010 2,000,000 1,873,750 Transportation (1.4%) Delta Airlines, Inc. bank term loan FRN 6.84s, 2012 2,457,000 2,324,936 Navistar Financial Corp. bank term loan FRN 6.953s, 2012 361,333 349,590 Navistar International Corp. bank term loan FRN 8.234s, 2012 993,667 961,373 United Airlines Corp. bank term loan FRN Ser. B, 6.907s, 2014 3,681,500 3,495,378 Utilities & Power (5.0%) Dynegy Holdings, Inc. bank term loan FRN 6.309s, 2013 3,512,234 3,281,744 Dynegy Holdings, Inc. bank term loan FRN 6.188s, 2013 312,766 292,241 Energy Future Holdings bank term loan FRN Ser. B2, 8.396s, 2014 2,145,000 2,104,781 Energy Future Holdings bank term loan FRN Ser. B3, 8.396s, 2014 2,055,000 2,019,504 Knight, Inc. bank term loan FRN Ser. B, 6.3s, 2014 5,319,583 5,048,613 Mirant North America, LLC bank term loan FRN 6.503s, 2013 2,666,500 2,572,061 NRG Energy, Inc. bank term loan FRN 8s, 2014 (U) 1,077,734 1,034,240 NRG Energy, Inc. bank term loan FRN 6.948s, 2014 3,122,161 2,968,394 NRG Energy, Inc. bank term loan FRN 6.848s, 2014 1,299,420 1,235,424 Reliant Energy, Inc. bank term loan FRN 4.586s, 2014 2,435,000 2,322,381 TPF Generation Holdings, LLC bank term loan FRN 7.36s, 2013 132,138 126,728 TPF Generation Holdings, LLC bank term loan FRN 5.26s, 2013 421,520 404,264 TPF Generation Holdings, LLC bank term loan FRN Ser. B, 7.098s, 2013 2,155,847 2,067,593 Total senior loans (cost $476,292,131) CORPORATE BONDS AND NOTES (5.5%)(a) Principal amount Value Basic Materials (0.6%) Builders FirstSource, Inc. company guaranty FRN 9.119s, 2012 $655,000 $576,400 Clondalkin Acquisition BV 144A sec. FRN 7.694s, 2013 (Netherlands) 265,000 255,063 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.394s, 2015 1,000,000 1,020,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance ULC sec. FRN 9.369s, 2014 1,000,000 1,020,000 Capital Goods (0.4%) Berry Plastics Holding Corp. sec. FRN 9.569s, 2014 1,000,000 960,000 General Cable Corp. company guaranty FRN 7.606s, 2015 1,000,000 965,000 Communication Services (0.8%) Centennial Communications Corp. sr. notes FRN 10.981s, 2013 750,000 766,875 Intelsat Bermuda, Ltd. company guaranty FRN 8.886s, 2015 (Bermuda) 400,000 400,500 iPCS, Inc. sec. FRN 7.036s, 2013 440,000 409,200 Level 3 Financing, Inc. 144A company guaranty FRN 9.15s, 2015 1,000,000 845,000 Qwest Corp. sr. notes FRN 8.944s, 2013 1,250,000 1,284,375 Rural Cellular Corp. 144A sr. sub. notes FRN 8.124s, 2013 460,000 466,900 Consumer Cyclicals (1.3%) Aramark Corp. company guaranty FRN 8.411s, 2015 1,500,000 1,455,000 Autonation, Inc. company guaranty FRN 7.243s, 2013 1,000,000 940,000 Ford Motor Credit Corp. sr. unsec. FRN 7.993s, 2012 2,200,000 1,935,882 Harry & David Holdings, Inc. company guaranty FRN 10.124s, 2012 500,000 475,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,000,000 1,037,500 Seminole Hard Rock Entertainment, Inc. 144A sec. FRN 8.194s, 2014 1,090,000 1,030,050 Consumer Staples (0.1%) Universal City Florida Holding Co. sr. notes FRN 9.661s, 2010 670,000 Financial (0.2%) GMAC, LLC unsub. notes FRN 6.119s, 2009 1,000,000 936,932 USI Holdings Corp. 144A sr. notes FRN 8.744s, 2014 190,000 170,050 Health Care (0.5%) Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,555,000 2,217,684 US Oncology Holdings, Inc. sr. unsec. 10.759s, 2012 (PIK) 490,000 414,050 Technology (1.4%) Freescale Semiconductor, Inc. sr. unsec. FRN 9.569s, 2014 2,750,000 2,454,375 Nortel Networks, Ltd. 144A company guaranty FRN 9.493s, 2011 (Canada) 750,000 729,375 NXP BV/NXP Funding, LLC sec. FRN 7.993s, 2013 (Netherlands) 4,035,000 3,813,075 Utilities & Power (0.2%) Teco Energy, Inc. sr. notes FRN 6.911s, 2010 1,000,000 Total corporate bonds and notes (cost $29,898,556) SHORT-TERM INVESTMENTS (8.6%)(a) Principal amount/shares Value CAFCO, LLC for an effective yield of 6.16%, December 14, 2007 $4,000,000 $3,991,246 Old Line Funding Corp. for an effective yield of 4.95%, January 25, 2008 3,000,000 2,977,542 Swedbank Mortgage AB for an effective yield of 5.06%, January 15, 2008 (Sweden) 3,000,000 2,981,250 Three Rivers Funding Corp. for an effective yield of 5.20%, January 25, 2008 2,000,000 1,984,264 U.S. Treasury Bills 3.97 %, March 27, 2008 (SEG) 9,000 8,886 Putnam Prime Money Market Fund (e) 32,004,228 32,004,228 Total short-term investments (cost $43,947,416) TOTAL INVESTMENTS Total investments (cost $550,138,103) (b) FUTURES CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 2 yr (Short) 9 $1,890,984 Mar-08 $(627) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Citibank, N.A., New York $2,140,000 1/23/17 5.2675% 3 month USD-LIBOR-BBA $(142,499) CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Idearc, Inc, T/L B $ $5,150,000 6/20/12 (152 bp) $123,938 Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 235,000 6/20/12 230 bp (17,832) JPMorgan Chase Bank, N.A. Idearc, Inc T/L B L 5,150,000 6/20/12 79 bp (262,187) Lehman Brothers Special Financing, Inc. Tenet Healthcare Corp., 7 3/8%, 2/1/13 170,000 12/20/08 365 bp 118 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. NOTES (a) Percentages indicated are based on net assets of $513,936,279. (b) The aggregate identified cost on a tax basis is $550,153,123, resulting in gross unrealized appreciation and depreciation of $188,237 and $24,863,792, respectively, or net unrealized depreciation of $24,675,555. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2007. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $2,050,801 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $291,969,863 and $293,675,104, respectively. (U) A portion of the position represents unfunded loan commitments. As of November 30, 2007, the fund had unfunded loan commitments of $5,541,671, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Community Health Systems, Inc. $356,896 Fenwal Controls of Japan, Ltd. 471,429 Golden Nugget, Inc. 1,263,636 Hub International, Ltd. 145,569 IASIS Healthcare, LLC/IASIS Capital Corp. 207,711 Isle of Capri Casinos, Inc. 442,941 Meg Energy Corp. 1,118,571 NRG Energy, Inc. 1,077,734 Seminole Tribe of Florida 32,389 Sun Healthcare Group, Inc. 124,138 United Surgical Partners International, Inc. 129,516 Univision Communications, Inc. 171,141 Totals $5,541,671 At November 30, 2007, liquid assets totaling $5,555,000 have been designated as collateral for open swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at November 30, 2007. The dates shown on debt obligations are the original maturity dates. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 29, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam Income Strategies Fund The fund's portfolio 11/30/07 (Unaudited) COMMON STOCKS (25.6%)(a) Shares Value Basic Materials (1.9%) Amcor, Ltd. (Australia) 11,526 $69,729 Andersons, Inc. (The) 400 16,968 Arcelor Mittal (Luxembourg) 2,372 175,203 Arch Chemicals, Inc. 665 27,365 BHP Billiton, Ltd. (Australia) 5,384 204,281 Buckeye Technologies, Inc. (NON) 82 1,171 Builders FirstSource, Inc. (NON) 206 1,426 Cambrex Corp. 1,592 12,322 Carpenter Technology Corp. 406 30,633 CF Industries Holdings, Inc. 679 61,775 Cleveland-Cliffs, Inc. 508 45,822 Dow Chemical Co. (The) 313 13,127 Drew Industries, Inc. (NON) 33 902 Fletcher Building, Ltd. (New Zealand) 13,391 120,791 FMC Corp. 520 28,454 Grief, Inc. Class A 185 10,928 H.B. Fuller Co. 644 16,287 Haynes International, Inc. (NON) 202 17,071 Hecla Mining Co. (NON) 653 7,660 Hochtief AG (Germany) 148 19,535 Kobe Steel, Ltd. (Japan) 4,000 13,172 Koppers Holdings, Inc. 775 29,791 Layne Christensen Co. (NON) 123 7,005 Matsushita Electric Works, Ltd. (Japan) 4,000 41,748 Minerals Technologies, Inc. 8 535 Mitsubishi Chemical Holdings Corp. (Japan) 2,000 16,009 Mitsui Chemicals, Inc. (Japan) 4,000 29,274 Monsanto Co. 181 17,986 Nucor Corp. 12 711 Olin Corp. 144 3,015 OM Group, Inc. (NON) 556 31,297 Packaging Corp. of America 140 3,961 Perini Corp. (NON) 206 10,957 Potlatch Corp. (R) 115 5,280 PPG Industries, Inc. 314 21,553 Quanex Corp. 517 25,871 Rayonier, Inc. 305 14,146 RBC Bearings, Inc. (NON) 99 3,641 Schulman (A.), Inc. 82 1,768 Silgan Holdings, Inc. 395 21,184 Southern Copper Corp. 437 48,354 Steel Dynamics, Inc. 384 19,319 Sun Hydraulics Corp. 24 697 Terra Industries, Inc. (NON) 70 2,645 Travis Perkins PLC (United Kingdom) 737 20,159 W.R. Grace & Co. (NON) 70 1,891 Zep, Inc. (NON) 53 696 Zinifex, Ltd. (Australia) 975 12,530 Capital Goods (1.3%) Acuity Brands, Inc. 107 4,225 AGCO Corp. (NON) 482 33,229 Alstom (France) 54 12,105 American Science & Engineering, Inc. 241 13,942 Andritz AG (Austria) 308 19,022 Applied Industrial Technologies, Inc. 746 22,537 Astec Industries, Inc. (NON) 53 1,991 Autoliv, Inc. (Sweden) 222 12,965 BAE Systems PLC (United Kingdom) 3,379 31,967 Boeing Co. (The) 697 64,500 Cascade Corp. 255 15,384 Clean Harbors, Inc. (NON) 250 13,435 Columbus McKinnon Corp. (NON) 442 13,755 Cummins, Inc. 416 48,630 Curtiss-Wright Corp. 244 13,161 Eaton Corp. 66 5,894 Emerson Electric Co. 635 36,208 EnPro Industries, Inc. (NON) 226 6,916 Freightcar America, Inc. 439 14,913 Gardner Denver, Inc. (NON) 375 12,416 Hardinge, Inc. 70 1,104 Heico Corp. 296 14,581 Herman Miller, Inc. 598 16,415 II-VI, Inc. (NON) 392 13,148 Illinois Tool Works, Inc. 367 20,369 Intevac, Inc. (NON) 231 3,627 Lockheed Martin Corp. 511 56,552 LoJack Corp. (NON) 498 8,720 Manitowoc Co., Inc. (The) 86 3,771 Matthews International Corp. 309 13,639 McDermott International, Inc. (NON) 132 6,904 Moog, Inc. (NON) 741 33,404 Nordson Corp. 86 4,541 Northrop Grumman Corp. 82 6,461 Orbital Sciences Corp. (NON) 719 17,299 Parker-Hannifin Corp. 204 16,204 Raytheon Co. 639 39,522 Rofin-Sinar Technologies, Inc. (NON) 164 14,931 Siemens AG (Germany) 581 88,192 Steelcase, Inc. 722 10,924 Superior Essex, Inc. (NON) 53 1,286 Teledyne Technologies, Inc. (NON) 313 16,971 Terex Corp. (NON) 37 2,385 Thomas & Betts Corp. (NON) 404 21,961 Tomkins PLC (United Kingdom) 9,684 39,036 United Technologies Corp. 255 19,066 USEC, Inc. (NON) 1,509 12,389 Wabtec Corp. 543 18,429 Communication Services (1.3%) Alaska Communications Systems Group, Inc. 45 675 AT&T, Inc. (SEG) 1,750 66,868 Atlantic Tele-Network, Inc. 339 12,929 Belgacom SA (Belgium) 2,005 104,520 BT Group PLC (United Kingdom) 13,344 78,694 C-COR.net Corp. (NON) 231 2,837 Centennial Communications Corp. (NON) 1,206 10,733 Coleman Cable, Inc. (NON) 857 8,904 Comcast Corp. Class A (NON) 515 10,578 DirecTV Group, Inc. (The) (NON) 792 19,697 Echostar Communications Corp. Class A (NON) 243 10,473 Embarq Corp. 119 6,063 France Telecom SA (France) 1,197 45,459 Golden Telecom, Inc. (Russia) (NON) 136 13,799 InterDigital, Inc. (NON) 813 14,634 j2 Global Communications, Inc. (NON) 70 1,702 KDDI Corp. (Japan) 11 78,044 Koninklijke (Royal) KPN NV (Netherlands) 4,830 88,783 Liberty Global, Inc. Class A (NON) 511 20,757 Nice Systems, Ltd. ADR (Israel) (NON) 337 10,979 Novatel Wireless, Inc. (NON) 574 8,920 NTELOS Holdings Corp. 20 531 Premiere Global Services, Inc. (NON) 1,272 17,528 Sprint Nextel Corp. 2,326 36,100 Syniverse Holdings, Inc. (NON) 580 9,060 Telecom Corp. of New Zealand, Ltd. (New Zealand) 24,336 80,030 Telecom Italia SpA RNC (Italy) 26,163 65,360 Telephone and Data Systems, Inc. 74 4,607 USA Mobility, Inc. 354 4,669 Verizon Communications, Inc. 1,567 67,710 Conglomerates (0.3%) 3M Co. 386 32,138 AMETEK, Inc. 182 8,008 General Electric Co. 1,400 53,606 Honeywell International, Inc. 160 9,059 Swire Pacific, Ltd. (Hong Kong) 6,000 81,415 Consumer Cyclicals (2.9%) Aaron Rents, Inc. 165 3,318 Adecco SA (Switzerland) 36 2,009 Aeropostale, Inc. (NON) 123 3,143 Amazon.com, Inc. (NON) 276 24,995 American Axle & Manufacturing Holdings, Inc. 53 1,225 American Woodmark Corp. 309 5,985 Arbitron, Inc. 235 9,365 Bankrate, Inc. (NON) 41 1,605 Big Lots, Inc. (NON) 387 7,225 Blue Nile, Inc. (NON) 254 18,748 Brown Shoe Co., Inc. 330 5,600 Buckle, Inc. (The) 783 27,648 Callaway Golf Co. 952 16,241 Casey's General Stores, Inc. 82 2,378 Cash America International, Inc. 257 9,247 Charlotte Russe Holding, Inc. (NON) 354 5,827 Consolidated Graphics, Inc. (NON) 248 12,829 CRA International, Inc. (NON) 12 555 CTC Media, Inc. (Russia) (NON) 264 6,352 Davis Service Group PLC (United Kingdom) 8,444 91,779 De La Rue PLC (United Kingdom) 2,782 49,891 Deckers Outdoor Corp. (NON) 267 38,493 Deluxe Corp. 94 2,969 DG FastChannel, Inc. (NON) 486 9,506 Dolby Laboratories, Inc. Class A (NON) 202 10,148 Dollar Tree Stores, Inc. (NON) 470 13,470 Dress Barn, Inc. (NON) 485 6,858 DSW, Inc. Class A (NON) 677 15,226 Electrolux AB Class B (Sweden) 3,620 61,061 Expedia, Inc. (NON) 412 13,431 EZCORP, Inc. Class A (NON) 1,433 17,998 Family Dollar Stores, Inc. 334 7,866 Fossil, Inc. (NON) 66 2,860 GameStop Corp. (NON) 239 13,731 Geberit International AG (Switzerland) 101 13,916 Genlyte Group, Inc. (The) (NON) 99 9,331 Guess ?, Inc. 239 11,216 Gymboree Corp. (The) (NON) 325 10,842 Hankyu Department Stores (Japan) 4,000 33,247 Hasbro, Inc. 280 7,776 Helen of Troy, Ltd. (Bermuda) (NON) 28 508 inVentiv Health, Inc. (NON) 373 10,884 J Crew Group, Inc. (NON) 123 5,910 Jackson Hewitt Tax Service, Inc. 412 13,287 Jakks Pacific, Inc. (NON) 719 18,148 JC Penney Co., Inc. (Holding Co.) 66 2,912 Jos. A. Bank Clothiers, Inc. (NON) 838 21,696 Kesa Electricals PLC (United Kingdom) 8,717 42,309 Landauer, Inc. 265 13,306 Lear Corp. (NON) 20 589 Liberty Media Corp. - Capital Ser. A (NON) 66 7,858 Lodgenet Entertainment Corp. (NON) 226 4,339 Macrovision Corp. (NON) 400 9,968 Maidenform Brands, Inc. (NON) 759 9,920 Manpower, Inc. 86 5,255 Marks & Spencer Group PLC (United Kingdom) 3,437 41,245 Marvel Entertainment, Inc. (NON) 519 14,376 Mattel, Inc. 841 16,803 Maximus, Inc. 111 4,329 Mediaset SpA (Italy) 7,117 69,525 Men's Wearhouse, Inc. (The) 588 20,298 Monarch Casino & Resort, Inc. (NON) 402 10,283 Morningstar, Inc. (NON) 305 24,812 NBTY, Inc. (NON) 272 8,125 Next PLC (United Kingdom) 1,404 50,242 NIKE, Inc. Class B 226 14,837 Omnicom Group, Inc. 185 9,019 Pacific Sunwear of California, Inc. (NON) 647 10,598 Perry Ellis International, Inc. (NON) 697 11,236 Phillips-Van Heusen Corp. 889 37,711 PRA International (NON) 468 14,180 Priceline.com, Inc. (NON) 82 9,332 RadioShack Corp. 334 6,179 Sherwin-Williams Co. (The) 383 24,064 Skechers U.S.A., Inc. Class A (NON) 33 747 Sotheby's Holdings, Inc. Class A 226 8,464 Standard Parking Corp. (NON) 273 12,659 Steven Madden, Ltd. (NON) 1,004 22,821 Target Corp. 152 9,129 Team, Inc. (NON) 474 14,163 TeleTech Holdings, Inc. (NON) 169 3,500 Tempur-Pedic International, Inc. 792 23,514 Time Warner, Inc. 2,050 35,383 TJX Cos., Inc. (The) 218 6,396 Toro Co. (The) 528 29,383 Toyota Motor Corp. (Japan) 800 45,038 True Religion Apparel, Inc. (NON) 347 6,045 Tupperware Brands Corp. 488 17,021 URS Corp. (NON) 162 9,313 Valeo SA (France) 2,079 104,970 Volkswagen AG (preference) (Germany) 643 97,575 Volkswagon AG (Germany) 858 205,731 Wal-Mart Stores, Inc. 1,094 52,403 Walt Disney Co. (The) 747 24,763 Warnaco Group, Inc. (The) (NON) 1,026 37,859 Watson Wyatt Worldwide, Inc. Class A 376 17,315 Wiley (John) & Sons, Inc. Class A 173 7,292 William Hill PLC (United Kingdom) 159 1,692 WMS Industries, Inc. (NON) 20 668 Wolverine World Wide, Inc. 716 17,735 Consumer Staples (1.8%) Administaff, Inc. 132 4,314 Alberto-Culver Co. 1,457 37,241 Alliance One International, Inc. (NON) 1,615 6,670 Altria Group, Inc. (SEG) 1,310 101,604 American Greetings Corp. Class A 391 9,095 Autogrill SpA (Italy) 1,787 31,279 BJ's Wholesale Club, Inc. (NON) 354 13,257 Blyth Industries, Inc. 144 2,832 Brinker International, Inc. 313 7,208 Buffalo Wild Wings, Inc. (NON) 140 4,047 Campbell Soup Co. 119 4,370 CBRL Group, Inc. 608 20,344 CEC Entertainment, Inc. (NON) 272 7,752 Chattem, Inc. (NON) 248 17,586 Coca-Cola Co. (The) 160 9,936 Colgate-Palmolive Co. 346 27,708 Darden Restaurants, Inc. 247 9,828 Denny's Corp. (NON) 2,000 8,200 DeVry, Inc. 49 2,694 Domino's Pizza, Inc. 920 12,751 Estee Lauder Cos., Inc. (The) Class A 354 15,888 Flowers Foods, Inc. 431 10,012 General Mills, Inc. 466 28,030 Heidrick & Struggles International, Inc. 272 9,865 Imperial Sugar Co. 338 7,713 InBev NV (Belgium) 1,662 145,624 Ingles Markets, Inc. Class A 302 7,185 ITT Educational Services, Inc. (NON) 140 15,840 Jack in the Box, Inc. (NON) 302 9,045 Jeronimo Martins, SGPS, SA (Portugal) 19,104 153,493 Kimberly-Clark Corp. 148 10,332 Korn/Ferry International (NON) 338 5,824 Kroger Co. (SEG) 714 20,528 Labor Ready, Inc. (NON) 974 14,659 Longs Drug Stores Corp. 986 52,179 Mannatech, Inc. 462 2,915 McDonald's Corp. 321 18,769 MGP Ingredients, Inc. 342 2,811 Molson Coors Brewing Co. Class B 90 4,846 MWI Veterinary Supply, Inc. (NON) 300 12,624 Nash Finch Co. 846 30,194 Nichirei Corp. (Japan) 12,000 50,107 Nutri/System, Inc. (NON) 203 5,105 Papa John's International, Inc. (NON) 193 4,545 PepsiCo, Inc. 247 19,063 Prestige Brands Holdings, Inc. (NON) 1,577 13,231 Ralcorp Holdings, Inc. (NON) 103 6,323 Reynolds American, Inc. 755 52,865 Robert Half International, Inc. 297 8,007 Ruby Tuesday, Inc. 305 3,999 Safeway, Inc. 1,489 51,817 Sanderson Farms, Inc. 41 1,273 Sara Lee Corp. 1,073 18,059 Seaboard Corp. 6 9,054 Sinclair Broadcast Group, Inc. Class A 1,565 16,198 Sonic Corp. (NON) 264 6,442 Spartan Stores, Inc. 594 13,365 SRA International, Inc. Class A (NON) 308 8,421 Universal Corp. 99 5,314 USANA Health Sciences, Inc. (NON) 180 7,502 UST, Inc. 280 16,212 Yum! Brands, Inc. 505 18,761 Energy (1.9%) Alon USA Energy, Inc. 478 13,298 Chevron Corp. (SEG) 1,003 88,033 ConocoPhillips 562 44,982 Core Laboratories NV (Netherlands) (NON) 184 21,574 Delek US Holdings, Inc. 144 2,655 Devon Energy Corp. 45 3,726 Dresser-Rand Group, Inc. (NON) 507 18,049 ENI SpA (Italy) 679 24,137 ENSCO International, Inc. 202 10,878 Exxon Mobil Corp. (SEG) 1,673 149,165 Frontier Oil Corp. 1,231 54,410 Global Industries, Ltd. (NON) 1,007 22,325 GulfMark Offshore, Inc. (NON) 284 12,621 Halliburton Co. 66 2,416 Helmerich & Payne, Inc. 466 16,100 Holly Corp. 394 19,089 Hornbeck Offshore Services, Inc. (NON) 66 2,717 ION Geophysical Corp. (NON) 1,323 20,414 JA Solar Holdings Co., Ltd. ADR (China) (NON) 358 21,244 Marathon Oil Corp. 1,069 59,757 Matrix Service Co. (NON) 662 17,272 NATCO Group, Inc. (NON) 177 8,415 Noble Corp. 148 7,715 Occidental Petroleum Corp. 288 20,094 Oil States International, Inc. (NON) 179 5,676 Parker Drilling Co. (NON) 243 1,737 Questar Corp. 437 23,358 Rosetta Resources, Inc. (NON) 136 2,489 Royal Dutch Shell PLC Class A (Netherlands) 4,920 198,929 Royal Dutch Shell PLC Class B (Netherlands) 4,366 175,272 Santos, Ltd. (Australia) 165 2,086 SEACOR Holdings, Inc. (NON) 57 5,162 Statoil ASA (Norway) 4,575 148,649 Swift Energy Co. (NON) 263 10,654 Tidewater, Inc. 557 27,232 Trico Marine Services, Inc. (NON) 396 14,007 Unit Corp. (NON) 231 10,330 WD-40 Co. 300 11,901 Western Refining, Inc. 487 14,074 Financial (6.8%) Advanta Corp. Class B 235 2,352 Affiliated Managers Group (NON) 159 19,756 Allianz SE (Germany) 542 111,844 Allstate Corp. (The) 660 33,739 AMB Property Corp. (R) 797 48,745 American Campus Communities, Inc. (R) 791 20,455 American Financial Group, Inc. 515 15,048 American Physicians Capital, Inc. 201 8,434 Ameriprise Financial, Inc. 829 48,654 Amerisafe, Inc. (NON) 638 9,736 Anthracite Capital, Inc. (R) 905 6,914 Apartment Investment & Management Co. Class A (R) 401 15,948 Arch Capital Group, Ltd. (Bermuda) (NON) 214 14,933 Argo Group International Holdings, Ltd. (Bermuda) (NON) 249 9,838 Aspen Insurance Holdings, Ltd. (Bermuda) 592 17,050 Asta Funding, Inc. 785 28,386 AvalonBay Communities, Inc. (R) 474 47,135 Banco Bilbao Vizcaya Argentaria SA (Spain) 2,766 68,857 Banco Latinoamericano de Exportaciones SA Class E (Panama) 546 9,752 Bank of America Corp. 878 40,502 BankUnited Financial Corp. Class A 421 3,360 Banner Corp. 237 7,101 Boston Private Financial Holdings, Inc. 136 3,745 Boston Properties, Inc. (R) (SEG) 916 90,153 BRE Properties (R) 316 14,078 Calamos Asset Management, Inc. Class A 264 7,817 Capital Trust, Inc. Class A (R) 381 11,720 Cathay General Bancorp 300 8,694 CB Richard Ellis Group, Inc. Class A (NON) 338 8,028 CBL & Associates Properties (R) 1,018 29,400 Center Financial Corp. 402 4,945 Chubb Corp. (The) 458 24,984 Citigroup, Inc. 1,607 53,513 Citizens Republic Bancorp, Inc. 210 2,986 City Bank 341 7,093 City Holding Co. 222 7,988 Colonial Properties Trust (R) 942 23,070 Comerica, Inc. 33 1,511 Commerce Group, Inc. 243 8,736 Commerzbank AG (Germany) 534 21,179 Commonwealth Bank of Australia (Australia) 1,022 53,893 Compagnia Assicuratrice Unipol SpA (Preference) (Italy) 25,690 91,267 Corus Bankshares, Inc. 443 4,204 Cousins Properties, Inc. (R) 610 14,500 Credit Agricole SA (France) 1,428 50,199 Credit Suisse Group (Switzerland) 1,529 92,148 DB RREEF Trust (Australia) 60,532 107,527 DBS Group Holdings, Ltd. (Singapore) 8,000 111,120 DCT Industrial Trust, Inc. (R) 1,741 17,567 Deutsche Bank AG (Germany) 608 79,896 Developers Diversified Realty Corp. (R) 521 23,138 DiamondRock Hospitality Co. (R) 1,585 27,452 Discover Financial Services 377 6,548 DnB Holdings ASA (Norway) 6,177 96,894 Douglas Emmett, Inc. (R) 1,046 25,114 Downey Financial Corp. 142 5,909 Duke Realty Investments, Inc. (R) 617 16,221 Entertainment Properties Trust (R) 769 40,980 Equity Lifestyle Properties, Inc. (R) 424 19,669 Equity Residential Properties Trust (R) (SEG) 1,514 56,336 Extra Space Storage, Inc. (R) 478 6,816 Federal Realty Investment Trust (R) 192 15,972 FelCor Lodging Trust, Inc. (R) 1,418 24,829 First Community Bancorp 20 900 First Industrial Realty Trust (R) 33 1,205 First Midwest Bancorp, Inc. 119 3,891 First Niagara Financial Group, Inc. 524 6,513 First Regional Bancorp (NON) 213 4,695 FirstFed Financial Corp. (NON) 285 9,981 FirstMerit Corp. 280 5,771 Frontier Financial Corp. 74 1,418 General Growth Properties, Inc. (R) (SEG) 1,327 61,626 Goldman Sachs Group, Inc. (The) 338 76,604 Gramercy Capital Corp. (R) 604 14,363 Greenhill & Co., Inc. 118 8,530 Hancock Holding Co. 103 4,039 Harris & Harris Group, Inc. (NON) 383 3,681 HBOS PLC (United Kingdom) 1,993 32,708 HCP, Inc. (R) 860 28,767 Highwoods Properties, Inc. (R) 862 27,351 Home Properties of NY, Inc. (R) 562 25,397 Hospitality Properties Trust (R) 446 16,297 Host Marriott Corp. (R) 3,109 59,662 HRPT Properties Trust (R) 3,068 25,403 Hypo Real Estate Holding (Germany) 18 954 Imperial Capital Bancorp, Inc. 162 3,694 ING Groep NV (Netherlands) 2,672 103,745 Interactive Brokers Group, Inc. Class A (NON) 370 10,878 Interactive Data Corp. 771 24,078 Intercontinental Exchange, Inc. (NON) 132 22,039 Intervest Bancshares Corp. 285 4,540 Investment Technology Group, Inc. (NON) 368 16,810 Investors Real Estate Trust (R) 1,704 17,142 Jones Lang LaSalle, Inc. 438 36,823 JPMorgan Chase & Co. 867 39,553 KBC Groupe SA (Belgium) 390 54,223 KeyCorp 363 9,561 Kimco Realty Corp. (R) 1,380 54,496 Knight Capital Group, Inc. Class A (NON) 420 5,607 Lehman Brothers Holdings, Inc. 41 2,568 Lexington Corporate Properties Trust (R) 786 13,904 Liberty Property Trust (R) 818 25,612 Lloyds TSB Group PLC (United Kingdom) 7,265 73,959 Loews Corp. 260 12,425 LTC Properties, Inc. (R) 715 16,831 Macerich Co. (The) (R) 257 19,956 Mack-Cali Realty Corp. (R) 490 17,488 Man Group PLC (United Kingdom) 4,858 55,550 Mastercard, Inc. Class A 132 26,486 Max Re Capital, Ltd. (Bermuda) 43 1,217 Medical Properties Trust, Inc. (R) 532 5,969 Mid-America Apartment Communities, Inc. (R) 494 23,855 Morgan Stanley 722 38,064 Nara Bancorp, Inc. 553 7,377 National Health Investors, Inc. (R) 972 27,624 National Penn Bancshares, Inc. 617 9,693 National Retail Properties, Inc. (R) 1,084 26,547 Nationwide Financial Services, Inc. Class A 123 5,505 Nationwide Health Properties, Inc. (R) 951 29,747 Navigators Group, Inc. (NON) 286 16,788 Nordea AB (Sweden) 7,475 125,441 Northern Trust Corp. 49 3,969 NorthStar Realty Finance Corp. (R) 890 8,161 Odyssey Re Holdings Corp. 330 12,718 Old National Bancorp 420 6,712 Omega Healthcare Investors, Inc. (R) 2,116 34,216 Pacific Capital Bancorp. 735 15,104 Penson Worldwide, Inc. (NON) 344 5,274 PFF Bancorp, Inc. 244 2,294 Philadelphia Consolidated Holding Corp. (NON) 565 24,058 Platinum Underwriters Holdings, Ltd. (Bermuda) 16 581 PMI Group, Inc. (The) 181 2,395 PNC Financial Services Group 251 18,376 Post Properties, Inc. (R) 596 21,641 Preferred Bank 242 6,469 ProLogis Trust (R) 1,751 114,550 Provident Bankshares Corp. 193 4,526 PS Business Parks, Inc. (R) 168 9,064 Public Storage, Inc. (R) 673 52,050 Radian Group, Inc. 61 692 RAIT Investment Trust (R) 201 1,739 Ramco-Gershenson Properties (R) 767 19,405 Realty Income Corp. (R) 781 22,259 Regency Centers Corp. (R) 241 16,012 Safeco Corp. 656 37,858 Safety Insurance Group, Inc. 274 10,004 Saul Centers, Inc. (R) 489 27,917 SeaBright Insurance Holdings, Inc. (NON) 778 12,067 Security Capital Assurance, Ltd. (Bermuda) 28 198 Selective Insurance Group 358 8,445 Senior Housing Properties Trust (R) 1,384 30,573 Simon Property Group, Inc. (R) 1,343 132,218 SL Green Realty Corp. (R) 349 36,261 Societe Generale (France) 405 62,579 Southwest Bancorp, Inc. 402 7,216 Sovran Self Storage, Inc. (R) 170 7,431 Sterling Bancshares, Inc. 375 4,628 Sterling Financial Corp. 206 3,694 SVB Financial Group (NON) 132 6,795 SWS Group, Inc. 1,166 15,811 Tanger Factory Outlet Centers (R) 634 26,698 Taubman Centers, Inc. (R) 616 32,974 Taylor Capital Group, Inc. 293 6,487 Travelers Cos., Inc. (The) 189 10,038 Trustmark Corp. 148 3,768 U.S. Bancorp 997 32,991 Umpqua Holdings Corp. 169 2,728 United Bankshares, Inc. 61 1,896 United Community Banks, Inc. 74 1,403 Universal Health Realty Income Trust (R) 278 9,146 Urstadt Biddle Properties, Inc. Class A (R) 637 10,753 Ventas, Inc. (R) 1,182 51,535 Vineyard National Bancorp 408 4,406 Vornado Realty Trust (R) 704 63,360 W.R. Berkley Corp. 1,293 39,540 Wachovia Corp. 805 34,615 Weingarten Realty Investors (R) 915 32,620 Wells Fargo & Co. 1,617 52,439 Wharf (Holdings), Ltd. (Hong Kong) 12,000 70,981 Winthrop Realty Trust (R) 2,118 11,310 World Acceptance Corp. (NON) 395 12,470 Zenith National Insurance Corp. 580 24,377 Zurich Financial Services AG (Switzerland) 74 21,546 Health Care (1.9%) Acorda Therapeutics, Inc. (NON) 408 7,634 Aetna, Inc. 808 45,151 Affymetrix, Inc. (NON) 377 7,860 Albany Molecular Research, Inc. (NON) 432 5,707 Align Technology, Inc. (NON) 24 405 Alliance Imaging, Inc. (NON) 1,420 13,561 Alnylam Pharmaceuticals, Inc. (NON) 20 652 Amedisys, Inc. (NON) 330 14,078 American Oriental Bioengineering, Inc. (China) (NON) 2,349 27,483 AMN Healthcare Services, Inc. (NON) 573 9,672 Applera Corp.- Applied Biosystems Group 37 1,264 Apria Healthcare Group, Inc. (NON) 808 17,509 Astellas Pharma, Inc. (Japan) 400 17,758 Becton, Dickinson and Co. 169 13,981 Bio-Rad Laboratories, Inc. Class A (NON) 173 17,457 Biogen Idec, Inc. (NON) 61 4,521 Bristol-Myers Squibb Co. 486 14,400 China Medical Technologies, Inc. ADR (China) 881 37,064 Corvel Corp. (NON) 293 6,812 Coventry Health Care, Inc. (NON) 458 26,509 Cubist Pharmaceuticals, Inc. (NON) 53 1,126 Cutera, Inc. (NON) 222 3,361 Cynosure, Inc. Class A (NON) 255 7,571 Cypress Bioscience, Inc. (NON) 470 5,734 Eli Lilly Co. 338 17,897 Enzon Pharmaceuticals, Inc. (NON) 453 4,285 Forest Laboratories, Inc. (NON) 350 13,493 Haemonetics Corp. (NON) 219 12,704 Healthspring, Inc. (NON) 1,165 22,019 Hologic, Inc. (NON) 147 9,759 Humana, Inc. (NON) 581 44,754 Illumina, Inc. (NON) 235 13,581 Immucor, Inc. (NON) 288 9,553 Incyte Pharmaceuticals, Inc. (NON) 1,341 11,506 InterMune, Inc. (NON) 359 5,830 Invitrogen Corp. (NON) 117 11,350 Johnson & Johnson (SEG) 1,037 70,246 K-V Pharmceuticals Co. Class A (NON) 347 9,785 Kinetic Concepts, Inc. (NON) 218 12,784 LCA-Vision, Inc. 53 862 LifeCell Corp. (NON) 417 16,909 Magellan Health Services, Inc. (NON) 516 23,452 Martek Biosciences Corp. (NON) 1,333 34,471 McKesson Corp. 590 39,371 Medcath Corp. (NON) 243 6,177 Medicines Co. (NON) 152 2,687 Medicis Pharmaceutical Corp. Class A 119 3,201 Mentor Corp. 566 21,276 Merck & Co., Inc. 1,537 91,236 Meridian Bioscience, Inc. 396 12,217 Millennium Pharmaceuticals, Inc. (NON) 899 13,251 Myriad Genetics, Inc. (NON) 200 9,640 Neurocrine Biosciences, Inc. (NON) 598 7,786 OraSure Technologies, Inc. (NON) 845 8,011 Par Pharmaceutical Cos., Inc. (NON) 297 5,714 Pfizer, Inc. 1,575 37,422 Quidel Corp. (NON) 734 13,873 Regeneron Pharmaceuticals, Inc. (NON) 365 7,950 Salix Pharmaceuticals, Ltd. (NON) 1,086 12,337 Savient Pharmaceuticals, Inc. (NON) 1,372 19,290 Schering-Plough Corp. 1,882 58,907 Sciele Pharma, Inc. (NON) 1,199 26,762 Steris Corp. 583 16,301 Stewart Enterprises, Inc. Class A 173 1,419 Takeda Pharmaceutical Co., Ltd. (Japan) 2,000 129,213 Techne Corp. (NON) 193 12,574 United Therapeutics Corp. (NON) 157 15,713 UnitedHealth Group, Inc. 458 25,190 Waters Corp. (NON) 288 22,476 WellCare Health Plans, Inc. (NON) 230 8,949 West Pharmaceutical Services, Inc. 107 4,020 Wyeth 784 38,494 XenoPort, Inc. (NON) 86 4,523 Zoll Medical Corp. (NON) 576 13,409 Other (0.6%) iShares Russell 2000 Growth Index Fund 300 24,990 iShares Dow Jones US Real Estate Index Fund 49 3,431 iShares MSCI EAFE Index Fund 3,366 279,311 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 487 72,397 Vanguard Small Cap Exchange Traded Fund (VIPERS) 343 23,852 Technology (3.2%) Accenture, Ltd. Class A (Bermuda) 28 968 Acme Packet, Inc. (NON) 746 9,176 Actuate Corp. (NON) 1,421 10,757 Advanced Analogic Technologies, Inc. (NON) 1,195 12,870 Advanced Energy Industries, Inc. (NON) 1,511 21,925 Analogic Corp. 16 861 Anixter International, Inc. (NON) 165 10,643 Ansoft Corp. (NON) 539 15,636 ANSYS, Inc. (NON) 1,116 43,368 Apple Computer, Inc. (NON) 140 25,511 Applied Materials, Inc. 453 8,530 Arris Group, Inc. (NON) 41 428 Aspen Technology, Inc. (NON) 872 14,789 Atheros Communications (NON) 279 8,228 AuthenTec, Inc. (NON) 400 6,840 Autodesk, Inc. (NON) 907 42,711 Automatic Data Processing, Inc. 214 9,643 Avnet, Inc. (NON) 222 7,659 Blackbaud, Inc. 583 16,592 Blackboard, Inc. (NON) 222 8,658 Blue Coat Systems, Inc. (NON) 1,017 36,826 BMC Software, Inc. (NON) 1,485 49,124 Brocade Communications Systems, Inc. (NON) 866 6,313 CACI International, Inc. Class A (NON) 200 9,078 Checkpoint Systems, Inc. (NON) 468 11,120 Chordiant Software, Inc. (NON) 1,414 14,182 Cisco Systems, Inc. (NON) (SEG) 3,240 90,785 CommScope, Inc. (NON) 402 16,281 Computer Sciences Corp. (NON) 214 11,303 Compuware Corp. (NON) 780 6,443 Comtech Group, Inc. (China) (NON) 144 2,555 Comtech Telecommunications Corp. (NON) 180 8,939 Convergys Corp. (NON) 214 3,490 Credence Systems Corp. (NON) 1,803 3,696 CSG Systems International, Inc. (NON) 818 13,554 Cubic Corp. 74 2,922 Cybersource Corp. (NON) 1,246 18,204 Diodes, Inc. (NON) 330 9,709 eBay, Inc. (NON) 507 17,000 Electronic Data Systems Corp. 1,279 25,913 Emulex Corp. (NON) 732 12,261 EPIQ Systems, Inc. (NON) 608 10,591 F5 Networks, Inc. (NON) 328 8,666 Factset Research Systems, Inc. 259 16,234 FEI Co. (NON) 392 9,765 Fuji Photo Film Cos., Ltd. (Japan) 1,600 70,440 Fujitsu, Ltd. (Japan) 4,000 27,991 General Cable Corp. (NON) 602 44,777 Genesis Microchip, Inc. (NON) 74 373 Global Sources, Ltd. (Bermuda) (NON) 332 10,103 Greatbatch, Inc. (NON) 552 11,360 Hewlett-Packard Co. (SEG) 1,708 87,381 Hitachi, Ltd. (Japan) 20,000 139,798 Hutchinson Technology, Inc. (NON) 268 7,051 IBM Corp. 798 83,934 IHS, Inc. Class A (NON) 111 7,786 Ikon Office Solutions, Inc. 801 10,117 Immersion Corp. (NON) 41 538 Informatica Corp. (NON) 900 15,435 Intel Corp. 1,509 39,355 Interwoven, Inc. (NON) 264 3,242 Intuit, Inc. (NON) 590 17,299 Itron, Inc. (NON) 201 15,588 Jack Henry & Associates, Inc. 613 16,404 JDA Software Group, Inc. (NON) 1,000 20,940 Konica Corp. (Japan) 2,000 38,342 Littelfuse, Inc. (NON) 206 6,870 LTX Corp. (NON) 1,192 2,861 Manhattan Associates, Inc. (NON) 558 15,139 Mantech International Corp. Class A (NON) 66 2,554 MEMC Electronic Materials, Inc. (NON) 338 26,222 Mentor Graphics Corp. (NON) 617 6,719 Methode Electronics, Inc. Class A 317 3,820 Microsoft Corp. 2,760 92,736 MicroStrategy, Inc. (NON) 157 15,833 Mitsubishi Electric Corp. (Japan) 12,000 136,884 National Instruments Corp. 400 13,348 National Semiconductor Corp. 387 8,847 NEC Corp. (Japan) 4,000 18,648 Novellus Systems, Inc. (NON) 350 9,104 NTT Data Corp. (Japan) 3 13,618 NVIDIA Corp. (NON) 239 7,538 Omnicell, Inc. (NON) 111 2,927 ON Semiconductor Corp. (NON) 907 8,335 Oracle Corp. (NON) 1,891 38,160 Palm, Inc. 78 544 Parametric Technology Corp. (NON) 1,383 23,096 Park Electrochemical Corp. 213 6,273 Photronics, Inc. (NON) 722 7,429 Plantronics, Inc. 300 8,055 Polycom, Inc. (NON) 874 21,212 Progress Software Corp. (NON) 20 633 Qualcomm, Inc. 361 14,722 Radiant Systems, Inc. (NON) 600 9,582 RF Micro Devices, Inc. (NON) 2,825 16,329 SAIC, Inc. (NON) 231 4,606 Seiko Epson Corp. (Japan) 100 2,230 Silicon Storage Technology, Inc. (NON) 565 1,605 SonicWall, Inc. (NON) 3,414 34,550 Spansion, Inc. Class A (NON) 1,191 6,360 SPSS, Inc. (NON) 488 17,636 Sybase, Inc. (NON) 1,625 41,665 Sykes Enterprises, Inc. (NON) 964 17,795 Techwell, Inc. (NON) 700 8,547 Texas Instruments, Inc. 115 3,631 TIBCO Software, Inc. (NON) 251 1,965 Toshiba Corp. (Japan) 4,000 32,731 Trizetto Group (NON) 822 12,683 TTM Technologies, Inc. (NON) 1,672 20,214 Ultra Clean Holdings (NON) 500 7,185 United Online, Inc. 1,033 15,536 Varian Semiconductor Equipment (NON) 262 10,876 Varian, Inc. (NON) 226 15,831 Vasco Data Security International, Inc. (NON) 350 7,854 Veeco Instruments, Inc. (NON) 449 7,534 Vignette Corp. (NON) 754 11,597 Websense, Inc. (NON) 330 5,392 Xilinx, Inc. 136 2,978 Yucheng Technologies, Ltd. (China) (NON) 700 9,667 Transportation (0.8%) Accuride Corp. (NON) 379 2,877 Alaska Air Group, Inc. (NON) 24 608 British Airways PLC (United Kingdom) (NON) 1,915 13,440 Continental Airlines, Inc. Class B (NON) 771 21,704 Deutsche Lufthansa AG (Germany) 2,052 55,407 Double Hull Tankers, Inc. (Jersey) 78 1,034 ExpressJet Holdings, Inc. (NON) 1,246 3,115 Frontline, Ltd. (Bermuda) 2,291 105,661 Horizon Lines, Inc. Class A 350 6,969 HUB Group, Inc. Class A (NON) 376 9,806 Northwest Airlines Corp. (NON) 410 7,454 Orient Overseas International, Ltd. (Hong Kong) 6,000 46,473 Overseas Shipholding Group 504 36,086 Qantas Airways, Ltd. (Australia) 15,444 79,821 Republic Airways Holdings, Inc. (NON) 470 9,438 Singapore Airlines, Ltd. (Singapore) 3,940 48,875 Singapore Maritime, Ltd. (Singapore) 47,000 52,425 SkyWest, Inc. 503 13,234 UAL Corp. (NON) 689 28,208 Utilities & Power (0.9%) Alliant Energy Corp. 284 11,792 Black Hills Corp. 28 1,166 Cleco Corp. 400 11,176 Constellation Energy Group, Inc. 156 15,633 Edison International 815 45,624 Enel SpA (Italy) 10,036 120,292 Energen Corp. 889 56,665 FirstEnergy Corp. 181 12,409 Mirant Corp. (NON) 45 1,737 National Grid PLC (United Kingdom) 3,632 61,363 Northwest Natural Gas Co. 411 19,716 OGE Energy Corp. 111 3,952 Ormat Technologies, Inc. 200 10,100 PG&E Corp. 1,101 50,943 Portland General Electric Co. 684 18,311 Public Service Enterprise Group, Inc. 28 2,681 Singapore Petroleum Co., Ltd. (Singapore) 4,000 21,288 Tokyo Electric Power Co. (Japan) 5,100 139,394 Westar Energy, Inc. 556 14,406 WGL Holdings, Inc. 111 3,667 Total common stocks (cost $18,051,917) CONVERTIBLE PREFERRED STOCKS (7.8%)(a) Shares Value Basic Materials (0.8%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 1,912 $278,435 Huntsman Corp. $2.50 cv. pfd. 1,380 66,068 Royal Gold, Inc. 7.25% cv. pfd. 870 86,582 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 6,300 132,300 Capital Goods (0.8%) Allied Waste Industries Ser. D, 6.25% cv. pfd. 240 70,590 Avery Dennison Corp. $3.938 cv. pfd. 2,560 130,560 Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 1,125 163,980 Owens-Illinois, Inc. $2.375 cv. pfd. 3,610 171,475 Communication Services (0.4%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 2,870 125,563 Crown Castle International Corp. $3.125 cum. cv. pfd. 2,930 176,533 Consumer Cyclicals (1.2%) Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 2,600 93,600 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 5,880 208,740 General Motors Corp. Ser. C, $1.563 cum. cv. pfd. 8,300 182,600 Retail Ventures, Inc. $3.312 cv. pfd. 2,300 103,213 Six Flags, Inc. $1.813 cum. cv. pfd. 5,000 75,000 Stanley Works (The) FRN 6.975% units cv. pfd. 178,000 169,100 Consumer Staples (0.7%) Bunge, Ltd. 5.125% cum. cv. pfd. 150 159,000 Newell Financial Trust I $2.625 cum. cv. pfd. 2,400 112,200 Rite Aid Corp. $1.375 cum. cv. pfd. 2,800 56,000 Universal Corp. 6.75% cv. pfd. 91 119,517 Energy (0.3%) Chesapeake Energy Corp. $4.50 cum. cv. pfd 473 49,724 Edge Petroleum Ser. A, $2.875 cum. cv. pfd 2,760 85,588 McMoRan Exploration Co. 6.75% cum. cv. pfd 870 84,042 Financial (2.1%) Affiliated Managers Group, Inc. $2.55 cv. pfd. 1,400 75,600 Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. 275 14,850 Alleghany Corp. 5.75% cv. pfd. 320 116,680 Aspen Insurance Holdings, Ltd. Ser. AHL, $2.813 cv. pfd. (Bermuda) 1,690 94,218 Entertainment Properties Trust Ser. C, $1.437 cum. cv. pfd. (R) 5,865 126,098 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 2 169,115 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 8,350 201,444 Nationwide Health Properties, Inc. $7.75 cv. pfd. 1,165 164,265 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 2,700 88,763 Sovereign Capital Trust IV $2.188 cv. pfd. 3,050 109,800 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 2,375 159,719 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Cayman Islands) 570 38,119 Washington Mutual Capital Trust I $2.688 cum. cv. pfd. 2,000 66,800 Health Care (0.4%) Mylan, Inc. $6.50 cv. pfd. 85 87,448 Schering-Plough Corp. 6.00% cv. pfd. 615 167,415 Technology (0.2%) Lucent Technologies Capital Trust I 7.75% cum. cv. pfd. 169 Utilities & Power (0.9%) AES Trust III $3.375 cv. pfd. 2,315 110,831 El Paso Corp. 144A 4.99% cv. pfd. 30 40,039 El Paso Energy Capital Trust I $2.375 cv. pfd. 3,250 129,188 Entergy Corp. $3.813 cv. pfd. 2,790 198,788 NRG Energy, Inc. 5.75% cv. pfd. 420 154,350 Total convertible preferred stocks (cost $5,604,163) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, August 20, 2037 $231,847 U.S. Government Agency Mortgage Obligations (6.7%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 1, 2034 to November 1, 2036 220,507 226,884 5 1/2s, TBA, January 1, 2038 2,000,000 2,003,984 5 1/2s, TBA, December 1, 2037 2,400,000 2,405,063 Total U.S. government and agency mortgage obligations (cost $4,787,650) CORPORATE BONDS AND NOTES (4.6%)(a) Principal amount Value Basic Materials (0.4%) AK Steel Corp. company guaranty 7 3/4s, 2012 $10,000 $9,975 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 15,000 12,900 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 5,000 4,000 ARCO Chemical Co. debs. 10 1/4s, 2010 10,000 10,700 Builders FirstSource, Inc. company guaranty FRN 9.119s, 2012 5,000 4,400 Century Aluminum Co. company guaranty 7 1/2s, 2014 5,000 4,906 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 5,000 5,106 Domtar Corp. company guaranty 7 7/8s, 2011 (Canada) 15,000 15,263 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 1,000 1,040 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 15,000 16,238 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.394s, 2015 5,000 5,100 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 10,000 10,688 Georgia-Pacific Corp. debs. 9 1/2s, 2011 5,000 5,175 Georgia-Pacific Corp. sr. notes 8s, 2024 5,000 4,713 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 10,000 9,575 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 5,000 5,225 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 10,000 10,750 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 3,000 2,970 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 10,000 11,725 Lyondell Chemical Co. company guaranty 8s, 2014 5,000 5,663 MacDermid, Inc. 144A sr. sub. notes 9 1/2s, 2017 5,000 4,538 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 20,000 18,550 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 5,000 5,350 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 5,000 5,275 NewPage Corp. company guaranty 10s, 2012 5,000 5,100 NewPage Holding Corp. sr. notes FRN 11.818s, 2013 (PIK) 1,393 1,337 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 5,000 4,150 Novelis, Inc. company guaranty 7 1/4s, 2015 22,000 20,515 Smurfit-Stone Container Enterprises, Inc. sr. unsec. 8s, 2017 5,000 4,800 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 15,000 14,325 Tube City IMS Corp. company guaranty 9 3/4s, 2015 10,000 9,500 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 10,000 10,150 Capital Goods (0.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 10,000 9,900 Allied Waste North America, Inc. company guaranty 6 7/8s, 2017 20,000 19,675 American Railcar Industries, Inc. sr. unsec. 7 1/2s, 2014 5,000 4,750 Baldor Electric Co. company guaranty 8 5/8s, 2017 10,000 10,275 Berry Plastics Holding Corp. sec. notes 8 7/8s, 2014 15,000 14,475 Blount, Inc. sr. sub. notes 8 7/8s, 2012 5,000 5,000 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 5,000 5,100 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 5,000 4,763 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 7/8s, 2015 (PIK) 5,000 4,938 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 1/2s, 2015 5,000 5,025 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 5,000 4,900 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 5,000 4,950 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 10,000 9,600 Legrand SA debs. 8 1/2s, 2025 (France) 5,000 5,934 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 10,000 9,875 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 5,000 4,675 Mueller Water Products, Inc. company guaranty 7 3/8s, 2017 5,000 4,438 Owens-Illinois, Inc. debs. 7 1/2s, 2010 5,000 5,025 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 15,000 14,850 TD Funding Corp. company guaranty 7 3/4s, 2014 10,000 10,100 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 10,000 10,725 Terex Corp. company guaranty 7 3/8s, 2014 15,000 15,075 Terex Corp. sr. sub. notes 8s, 2017 5,000 5,025 Titan International, Inc. company guaranty 8s, 2012 15,000 15,000 WCA Waste Corp. company guaranty 9 1/4s, 2014 5,000 5,150 Communication Services (0.3%) American Tower Corp. 144A sr. notes 7s, 2017 5,000 5,088 Centennial Communications Corp. sr. notes 10s, 2013 5,000 5,200 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 15,000 13,950 Dobson Communications Corp. sr. notes 8 7/8s, 2013 5,000 5,435 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 5,000 4,869 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 10,000 9,625 Intelsat Bermuda, Ltd. sr. unsec. 11 1/4s, 2016 (Bermuda) 35,000 36,050 iPCS, Inc. sec. FRN 7.036s, 2013 5,000 4,650 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 20,000 17,950 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 5,000 4,288 MetroPCS Wireless, Inc. sr. unsec. 9 1/4s, 2014 20,000 18,950 PAETEC Holding Corp. 144A sr. notes 9 1/2s, 2015 5,000 4,963 PanAmSat Corp. company guaranty 9s, 2014 5,000 5,075 Qwest Corp. notes 8 7/8s, 2012 15,000 16,106 Rural Cellular Corp. sr. sub. FRN 10.661s, 2012 5,000 5,100 Rural Cellular Corp. 144A sr. sub. notes FRN 8.124s, 2013 5,000 5,075 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 5,000 5,113 West Corp. company guaranty 9 1/2s, 2014 5,000 4,925 Windstream Corp. company guaranty 8 5/8s, 2016 35,000 36,313 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,144 Consumer Cyclicals (0.9%) Allison Transmission 144A company guaranty 11s, 2015 5,000 4,813 American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 5,000 4,469 Aramark Corp. company guaranty 8 1/2s, 2015 5,000 5,019 ArvinMeritor, Inc. notes 8 3/4s, 2012 2,000 1,890 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 5,000 4,375 Associated Materials, Inc. company guaranty 9 3/4s, 2012 5,000 5,100 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 4,000 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 10,000 10,175 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 5,000 4,763 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 12,000 11,130 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 3,000 2,670 Claire's Stores, Inc. 144A company guaranty 9 5/8s, 2015 (PIK) 10,000 7,300 Corrections Corporation of America sr. notes 7 1/2s, 2011 5,000 5,063 DaimlerChrysler NA Holding Corp. notes Ser. MTN, 5 3/4s, 2011 5,000 5,130 Ford Motor Co. notes 7.45s, 2031 10,000 7,550 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 65,000 61,542 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 40,000 38,704 General Motors Corp. notes 7.2s, 2011 70,000 65,100 Goodman Global Holding Co., Inc. company guaranty FRN Ser. B, 8.36s, 2012 5,000 4,994 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 16,000 17,040 Goodyear Tire & Rubber Co. (The) sr. notes 8 5/8s, 2011 3,000 3,135 Hanesbrands, Inc. company guaranty FRN Ser. B, 8.784s, 2014 5,000 4,925 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 10,000 9,925 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 15,000 15,000 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 10,000 8,550 Jostens IH Corp. company guaranty 7 5/8s, 2012 10,000 10,000 Lamar Media Corp. company guaranty 7 1/4s, 2013 10,000 9,875 Lamar Media Corp. 144A sr. sub. notes 6 5/8s, 2015 5,000 4,750 Lear Corp. company guaranty 8 3/4s, 2016 10,000 9,200 Lear Corp. company guaranty 8 1/2s, 2013 5,000 4,725 Levi Strauss & Co. sr. notes 9 3/4s, 2015 5,000 5,019 Levi Strauss & Co. sr. notes 8 7/8s, 2016 5,000 4,875 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 30,000 30,000 Meritage Homes Corp. company guaranty 6 1/4s, 2015 10,000 7,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 5,000 5,188 MGM Mirage, Inc. company guaranty 6s, 2009 15,000 14,850 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 4,763 Michaels Stores, Inc. company guaranty 10s, 2014 10,000 9,850 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 15,000 15,600 NTK Holdings, Inc. sr. disc. notes zero %, 2014 5,000 2,950 Park Place Entertainment Corp. sr. notes 7s, 2013 5,000 5,250 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 5,000 5,050 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 10,000 9,250 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 5,000 4,563 R.H. Donnelley Corp. sr. notes 8 7/8s, 2017 25,000 23,563 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 5,000 4,100 Scientific Games Corp. company guaranty 6 1/4s, 2012 5,000 4,775 Standard Pacific Corp. sr. notes 6 1/2s, 2008 15,000 13,050 Standard Pacific Corp. sr. unsec. unsub. notes 5 1/8s, 2009 10,000 7,500 Station Casinos, Inc. sr. notes 6s, 2012 5,000 4,538 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 15,000 11,944 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 10,000 9,963 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 5,000 4,988 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 10,000 9,700 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 15,000 12,150 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 20,000 15,850 UCI Holdco, Inc. 144A sr. notes FRN 12.694s, 2013 (PIK) 10,935 10,662 United Auto Group, Inc. company guaranty 7 3/4s, 2016 5,000 4,750 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 10,000 6,550 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 5,000 1,600 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 20,000 19,400 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 5,000 4,625 Consumer Staples (0.6%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 5,000 4,988 Affinion Group, Inc. company guaranty 10 1/8s, 2013 5,000 5,013 AMC Entertainment, Inc. company guaranty 11s, 2016 5,000 5,238 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 5,000 4,800 Buffets, Inc. company guaranty 12 1/2s, 2014 5,000 2,388 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 20,000 19,050 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 45,000 39,150 CCH II, LLC/Capital Corp. sr. unsec. notes Ser. B, 10 1/4s, 2010 15,000 14,775 CCH, LLC/Capital Corp. sr. unsec. notes 10 1/4s, 2010 20,000 19,750 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,000 4,338 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 10,000 9,300 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 10,000 9,375 Dean Foods Co. company guaranty 7s, 2016 10,000 8,850 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 10,000 10,100 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 30,000 29,025 Dole Food Co. company guaranty 7 1/4s, 2010 2,000 1,830 Echostar DBS Corp. company guaranty 7 1/8s, 2016 25,000 26,031 Echostar DBS Corp. company guaranty 7s, 2013 5,000 5,175 Echostar DBS Corp. sr. notes 6 3/8s, 2011 10,000 10,150 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 4,888 Hertz Corp. company guaranty 8 7/8s, 2014 10,000 10,000 Idearc, Inc. company guaranty 8s, 2016 45,000 42,075 Insight Midwest LP/Insight Capital, Inc. sr. notes 9 3/4s, 2009 3,000 3,000 Jarden Corp. company guaranty 7 1/2s, 2017 5,000 4,500 Liberty Media Corp. debs. 8 1/4s, 2030 5,000 4,776 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 30,000 20,775 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 5,000 3,988 Pinnacle Foods Finance LLC 144A sr. notes 9 1/4s, 2015 5,000 4,525 Pinnacle Foods Finance LLC 144A sr. sub. notes 10 5/8s, 2017 5,000 4,400 Rental Services Corp. company guaranty 9 1/2s, 2014 10,000 9,275 Reynolds American, Inc. company guaranty 7 1/4s, 2013 10,000 10,773 Rite Aid Corp. company guaranty 9 3/8s, 2015 5,000 4,325 Rite Aid Corp. sec. notes 7 1/2s, 2017 5,000 4,500 Rite Aid Corp. 144A company guaranty 9 1/2s, 2017 10,000 8,600 Sinclair Broadcast Group, Inc. company guaranty 8s, 2012 5,000 5,100 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 5,000 4,838 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 10,000 7,250 Supervalu, Inc. sr. notes 7 1/2s, 2014 5,000 5,163 United Rentals NA, Inc. sr. sub. notes 7s, 2014 10,000 8,900 Energy (0.3%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 15,000 14,513 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 6,000 5,310 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 5,000 4,450 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 14,400 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 10,000 10,225 Complete Production Services, Inc. company guaranty 8s, 2016 10,000 9,500 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 5,000 4,675 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 5,000 4,725 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 15,000 15,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 5,000 5,063 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 5,000 4,938 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 5,000 4,863 Forest Oil Corp. sr. notes 8s, 2011 5,000 5,175 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 5,000 4,675 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 4,738 Kerr-McGee Corp. sec. notes 6.95s, 2024 5,000 5,379 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 15,000 15,038 Massey Energy Co. sr. notes 6 5/8s, 2010 15,000 14,588 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 10,000 9,825 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 5,000 4,900 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 5,000 4,763 OPTI Canada, Inc. 144A company guaranty 8 1/4s, 2014 (Canada) 5,000 4,925 Peabody Energy Corp. company guaranty 7 3/8s, 2016 5,000 5,125 Peabody Energy Corp. sr. notes 5 7/8s, 2016 10,000 9,400 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 15,000 15,750 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 10,000 9,900 Plains Exploration & Production Co. company guaranty 7s, 2017 5,000 4,750 Pride International, Inc. sr. notes 7 3/8s, 2014 5,000 5,125 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 5,000 4,825 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 10,000 9,175 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 5,000 4,900 Financial (0.5%) Depfa ACS Bank notes 3 1/4s, 2008 (Ireland) EUR 150,000 218,282 E*Trade Financial Corp. sr. unsec. 7 3/8s, 2013 $15,000 11,138 GMAC LLC notes 7 3/4s, 2010 5,000 4,747 GMAC LLC notes 7s, 2012 5,000 4,337 GMAC LLC notes 6 7/8s, 2012 5,000 4,251 GMAC LLC notes 6 7/8s, 2011 15,000 13,106 GMAC LLC notes 6 3/4s, 2014 26,000 21,389 GMAC LLC notes FRN 7.82s, 2014 4,000 3,280 GMAC LLC unsub. notes 6 5/8s, 2012 10,000 8,626 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 4,613 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 15,000 14,813 Realogy Corp. 144A sr. notes 10 1/2s, 2014 40,000 30,100 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 20,000 13,900 Government (0.2%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Luxembourg) CHF 40,000 36,803 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 36,502 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 60,000 54,013 Health Care (0.4%) Bausch & Lomb, Inc. 144A sr. unsec. notes 9 7/8s, 2015 $15,000 15,188 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 45,000 45,450 DaVita, Inc. company guaranty 6 5/8s, 2013 5,000 4,850 HCA, Inc. notes 6 3/8s, 2015 15,000 12,450 HCA, Inc. notes 6 1/4s, 2013 2,000 1,740 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 5,000 5,200 HCA, Inc. sec. notes 9 1/4s, 2016 55,000 56,925 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 5,000 4,340 Healthsouth Corp. company guaranty 10 3/4s, 2016 5,000 5,150 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 5,000 4,850 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 5,000 4,600 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 5,000 4,575 Select Medical Corp. company guaranty 7 5/8s, 2015 5,000 4,250 Service Corporation International sr. notes 6 3/4s, 2016 5,000 4,725 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 5,000 4,750 Sun Healthcare Group, Inc. company guaranty FRN 9 1/8s, 2015 5,000 5,013 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,000 4,575 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 4,550 Tenet Healthcare Corp. notes 7 3/8s, 2013 10,000 8,800 Tenet Healthcare Corp. sr. notes 6 3/8s, 2011 25,000 22,500 US Oncology Holdings, Inc. sr. unsec. 10.759s, 2012 (PIK) 5,000 4,225 US Oncology, Inc. company guaranty 9s, 2012 5,000 4,925 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 10,000 9,475 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 4,938 Other (0.1%) Lehman Brothers HY TRAINS (Targeted Return Index Securities) 144A FRN 7.117s, 2016 44,400 Technology (0.3%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 5,000 4,288 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 8,000 7,380 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 8,000 7,520 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 5,000 4,700 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 15,000 14,006 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 5,000 4,900 Electronic Data Systems Corp. sr. sec. notes Ser. B, 6 1/2s, 2013 5,000 5,119 Freescale Semiconductor, Inc. sr. sec. notes 10 1/8s, 2016 10,000 8,575 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 5,000 4,363 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 40,000 36,550 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 15,000 15,113 Lucent Technologies, Inc. debs. 6.45s, 2029 25,000 20,125 Nortel Networks, Ltd. 144A company guaranty FRN 9.493s, 2011 (Canada) 5,000 4,863 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 5,000 5,036 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,120 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 35,000 35,613 Travelport LLC company guaranty 9 7/8s, 2014 20,000 20,200 Unisys Corp. sr. notes 8s, 2012 10,000 8,975 Utilities & Power (0.3%) AES Corp. (The) 144A sec. notes 8 3/4s, 2013 9,000 9,428 AES Corp. (The) 144A sr. notes 8s, 2017 5,000 4,975 CMS Energy Corp. sr. notes 8 1/2s, 2011 10,000 10,765 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 5,000 4,806 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,000 4,925 Edison Mission Energy sr. unsec. notes 7.2s, 2019 5,000 4,775 Edison Mission Energy sr. unsec. notes 7s, 2017 20,000 19,150 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 5,000 5,000 El Paso Corp. sr. notes Ser. MTN, 7 3/4s, 2032 5,000 4,995 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 10,000 10,200 Mirant North America, LLC company guaranty 7 3/8s, 2013 10,000 10,025 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 4,913 NRG Energy, Inc. sr. notes 7 3/8s, 2016 20,000 19,600 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 5,000 5,213 Teco Energy, Inc. notes 7.2s, 2011 15,000 15,774 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/4s, 2015 60,000 57,750 TXU Corp. sr. notes Ser. P, 5.55s, 2014 15,000 11,514 Williams Cos., Inc. (The) notes 8 3/4s, 2032 15,000 18,113 Williams Cos., Inc. (The) notes 7 5/8s, 2019 10,000 11,075 Total corporate bonds and notes (cost $3,276,195) CONVERTIBLE BONDS AND NOTES (3.8%)(a) Principal amount Value Agere Systems, Inc. cv. sub. notes 6 1/2s, 2009 $70,000 $70,875 Countrywide Financial Corp. 144A cv. sr. notes FRN 1.743s, 2037 160,000 131,600 Cray, Inc. cv. sr. sub. notes 3s, 2024 100,000 88,625 Credence Systems Corp. cv. sub. notes 1 1/2s, 2008 120,000 115,800 CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 160,000 129,400 EPIX Medical, Inc. cv. sr. notes 3s, 2024 120,000 81,000 ExpressJet Holdings, Inc. cv. company guaranty 4 1/4s, 2023 100,000 95,750 Fairchild Semiconductor International, Inc. cv. company guaranty 5s, 2008 80,000 79,200 Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 140,000 126,875 International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 160,000 183,688 Jazz Technologies, Inc. cv. company guaranty 8s, 2011 50,000 43,500 JetBlue Airways Corp. cv. sr. bonds 3 1/2s, 2033 125,000 121,406 KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 89,000 79,112 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 150,000 136,125 LSI Logic Corp. cv. sub. notes 4s, 2010 100,000 95,000 McMoRan Exploration Co. cv. sr. notes 6s, 2008 50,000 52,625 Mentor Graphics Corp. cv. sub. notes FRN 6.515s, 2023 140,000 141,666 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 160,000 120,200 Pier 1 Imports, Inc. cv. company guaranty 6 3/8s, 2036 20,000 15,975 Pier 1 Imports, Inc. 144A cv. sr. unsub. notes stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 100,000 79,875 Rewards Network, Inc. cv. sub. debs. 3 1/4s, 2023 100,000 94,250 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 240,000 204,300 Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 175,000 163,406 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 130,000 119,275 WCI Communities, Inc. cv. sr. sub. notes 4s, 2023 65,000 42,575 Total convertible bonds and notes (cost $2,736,356) FOREIGN GOVERNMENT BONDS AND NOTES (1.4%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF 140,000 $127,332 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 52,000 75,059 Denmark (Kingdom of) bonds 6s, 2009 DKK 149,000 30,283 France (Government of) bonds 5 1/2s, 2029 EUR 63,000 102,970 France (Government of) bonds 4s, 2013 EUR 32,974 48,200 Ireland (Republic of) bonds 5s, 2013 EUR 30,000 45,828 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 2,400,000 21,746 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 23,476,500 210,507 Netherlands (Government of) bonds 5s, 2012 EUR 70,000 106,696 Norwegian (Government of) bonds 5 1/2s, 2009 NOK 300,000 54,643 Spain (Government of) bonds 6.15s, 2013 EUR 26,000 41,740 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 125,000 22,407 United Kingdom treasury bonds 4 1/4s, 2036 GBP 31,000 61,542 Total foreign government bonds and notes (cost $840,813) COLLATERALIZED MORTGAGE OBLIGATIONS (1.1%)(a) Principal amount Value Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 6.652s, 2022 $7,000 $6,767 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 6,000 5,420 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.961s, 2046 54,000 56,084 Countrywide Home Loans Ser. 05-9, Class 1X, IO (Interest Only), 1.881s, 2035 24,435 550 Ser. 05-2, Class 2X, IO, 1.16s, 2035 13,593 265 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 7,000 7,601 Fannie Mae Ser. 02-T12, Class A4, 9 1/2s, 2042 338 374 Ser. 02-T4, Class A4, 9 1/2s, 2041 1,403 1,551 Ser. 02-T6, Class A3, 9 1/2s, 2041 590 649 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 1,105 1,194 Ser. 02-T19, Class A3, 7 1/2s, 2042 3,550 3,814 Ser. 01-T12, Class A2, 7 1/2s, 2041 810 861 Ser. 01-T3, Class A1, 7 1/2s, 2040 142 151 Ser. 01-T1, Class A1, 7 1/2s, 2040 146 155 Ser. 99-T2, Class A1, 7 1/2s, 2039 209 226 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 2,578 2,751 Ser. 01-T4, Class A1, 7 1/2s, 2028 286 310 Ser. 02-26, Class A1, 7s, 2048 1,520 1,611 Ser. 04-T3, Class 1A3, 7s, 2044 3,012 3,217 Ser. 03-W3, Class 1A2, 7s, 2042 1,431 1,520 Ser. 02-T16, Class A2, 7s, 2042 1,563 1,660 Ser. 02-14, Class A1, 7s, 2042 2,413 2,548 Ser. 01-T10, Class A1, 7s, 2041 1,409 1,484 Ser. 04-W1, Class 2A2, 7s, 2033 6,329 6,754 IFB Ser. 05-74, Class SE, IO, 1.317s, 2035 121,354 6,645 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 322 344 Ser. T-51, Class 2A, 7 1/2s, 2042 13,917 14,870 Ser. T-42, Class A5, 7 1/2s, 2042 647 687 Ser. T-60, Class 1A2, 7s, 2044 7,102 7,590 Ser. T-41, Class 2A, 7s, 2032 383 404 Federal Home Loan Mortgage Corp. Structured Pass Through Securities IFB Ser. T-56, Class 2ASI, IO, 3.317s, 2043 11,294 1,168 Government National Mortgage Association IFB Ser. 07-64, Class AI, IO, 1.81s, 2037 99,067 5,499 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 2.267s, 2045 17,703 490 GS Mortgage Securities Corp. II Ser. 04-GG2, Class A6, 5.396s, 2038 10,000 10,069 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.506s, 2040 177,077 3,262 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB14, Class A4, 5.481s, 2044 10,000 10,031 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,718 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A4, 5.858s, 2040 500,000 509,047 Ser. 04-C7, Class A6, 4.786s, 2029 10,000 9,913 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.153s, 2040 394,841 4,184 Ser. 06-C1, Class XCL, IO, 0.08s, 2041 344,431 3,663 Lehman Mortgage Trust IFB Ser. 06-6, Class 1A3, IO, 1.711s, 2036 47,075 2,744 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 1.461s, 2037 91,716 5,564 Ser. 07-4, Class 1A4, IO, 1s, 2037 91,716 2,722 Wachovia Bank Commercial Mortgage Trust Ser. 04-C15, Class A4, 4.803s, 2041 10,000 9,901 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.322s, 2035 26,000 25,644 Total collateralized mortgage obligations (cost $734,114) PURCHASED OPTIONS OUTSTANDING (0.4%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Citibank for the right to pay a fixed rate of 1.03% versus the six-month JPY-LIBOR-BBA maturing on January 26, 2009. Jan-08/1.03 JPY (F) 74,000,000 $848 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 $952,000 46,210 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 952,000 5,883 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.5943% versus the six month EUR-EURIBOR-Telerate maturing on May 18, 2019. May-09/4.594 EUR 30,000 1,107 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.5943% versus the six month EUR-EURIBOR-Telerate maturing on May 18, 2019. May-09/4.594 EUR 30,000 779 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate swap of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $453,000 26,985 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 453,000 12,050 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate swap of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 453,000 27,293 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 453,000 26,985 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate swap of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 453,000 11,860 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 318,000 1,965 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.215 318,000 16,663 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 28, 2018. May-08/5.45 45,000 3,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.45% versus the three month USD-LIBOR-BBA maturing on May 28, 2018. May-08/5.45 45,000 170 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate swap of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 453,000 12,050 Option on an interest rate swap with Lehman Brothers for the right to pay a fixed rate swap of 4.148% versus the six month EUR-EURIBOR-Telerate maturing October 10, 2016. Oct-11/4.148 EUR 422,000 18,670 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.2 $159,000 8,181 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 64,000 3,334 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.2 159,000 1,018 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 64,000 400 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 4.5775% versus the six month EUR-EURIBOR-Reuters maturing on October 29, 2018. Oct-08/4.5775 EUR 490,000 14,371 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.5775% versus the six month EUR-EURIBOR-Reuters maturing on October 29, 2018. Oct-08/4.5775 EUR 490,000 11,001 Total purchased options outstanding (cost $208,904) ASSET-BACKED SECURITIES (0.3%)(a) Principal amount Value Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 $1,000 $965 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 56,050 38,525 Ser. 99-B, Class A-5, 7.44s, 2020 153,541 99,325 Ser. 01-A, Class A, 6.805s, 2030 3,569 3,525 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.289s, 2035 5,000 1,150 Green Tree Financial Corp. Ser. 96-3, Class A5, 7.35s, 2027 2,796 2,775 Ser. 97-6, Class M1, 7.21s, 2029 21,000 19,740 Ser. 98-4, Class A7, 6.87s, 2030 1,937 1,908 Ser. 99-3, Class A7, 6.74s, 2031 11,000 10,700 Ser. 98-2, Class A5, 6.24s, 2016 1,919 1,738 Ser. 99-1, Class A5, 6.11s, 2023 1,217 1,153 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 491 479 Ser. 04-B, Class C, 3.93s, 2012 419 398 Oakwood Mortgage Investors, Inc. Ser. 01-D, Class A3, 5.9s, 2022 62,990 51,022 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 7.289s, 2035 3,000 750 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 7.539s, 2035 (F) 5,000 699 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 7.289s, 2036 3,000 270 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 817 804 Total asset-backed securities (cost $249,107) UNITS (0.3%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 6.044s, 2009 (Cayman Islands) 10,000 $102,680 Hercules, Inc. cv. units 6.50%, 2009 120,000 102,000 Total units (cost $224,555) SHORT-TERM INVESTMENTS (53.8%)(a) (cost $36,977,082) Shares Value Putnam Prime Money Market Fund (e) 36,977,082 TOTAL INVESTMENTS Total investments (cost $73,690,856) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/07 (aggregate face value $13,199,645) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $121,320 $126,465 1/16/08 $(5,145) British Pound 1,586,533 1,600,911 12/19/07 (14,378) Canadian Dollar 540,809 569,798 1/16/08 (28,989) Danish Krone 139,073 137,562 12/19/07 1,511 Euro 6,238,395 6,170,199 12/19/07 68,196 Hungarian Forint 46,984 46,680 12/19/07 304 Japanese Yen 3,674,090 3,570,443 2/20/08 103,647 Mexican Peso 65,613 66,629 1/16/08 (1,016) Polish Zloty 80,487 78,471 12/19/07 2,016 South African Rand 53,894 55,641 1/16/08 (1,747) South Korean Won 268,907 271,662 2/20/08 (2,755) Swedish Krona 120,752 121,318 12/19/07 (566) Swiss Franc 304,760 297,898 12/19/07 6,862 Taiwan Dollar 86,404 85,968 2/20/08 436 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/07 (aggregate face value $983,721) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $99,309 $104,083 1/16/08 $4,774 British Pound 4,315 4,391 12/19/07 76 Euro 6,440 6,440 12/19/07 Hong Kong Dollar 40,820 40,890 2/20/08 70 Hungarian Forint 11,364 10,535 12/19/07 (829) Japanese Yen 43,228 41,281 2/20/08 (1,947) New Zealand Dollar 191,623 193,107 1/16/08 1,484 Norwegian Krone 174,734 179,416 12/19/07 4,682 Singapore Dollar 159,570 160,290 2/20/08 720 Swedish Krona 31,616 31,765 12/19/07 149 Swiss Franc 216,396 211,523 12/19/07 (4,873) Total FUTURES CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 1 $621,918 Dec-07 $1,452 Canadian Government Bond 10 yr (Long) 5 575,140 Mar-08 (202) Euro-Bobl 5 yr (Short) 1 159,009 Dec-07 (1,195) Euro-Bund 10 yr (Long) 19 3,180,507 Dec-07 33,951 Euro-Dollar 90 day (Short) 7 1,684,725 Jun-08 (17,469) Euro-Schatz 2 yr (Long) 11 1,668,610 Dec-07 4,415 Japanese Government Bond Mini 10 yr (Long) 7 863,757 Dec-07 10,091 Japanese Government Bond 10 yr (Long) 2 2,465,899 Dec-07 48,579 U.K. Gilt 10 yr (Long) 7 1,577,104 Mar-08 (8,224) Russell 2000 Index Mini (Short) 59 4,539,460 Dec-07 394,302 S&P 500 Index E-Mini (Long) 30 2,225,625 Dec-07 (130,874) S&P Mid Cap 400 Index E-Mini (Long) 1 86,270 Dec-07 (6,192) U.S. Treasury Bond 20 yr (Long) 3 351,563 Mar-08 (1,451) U.S. Treasury Note 2 yr (Short) 13 2,731,422 Mar-08 (696) U.S. Treasury Note 5 yr (Long) 1 110,109 Mar-08 412 U.S. Treasury Note 10 yr (Long) 9 1,025,297 Dec-07 4,871 U.S. Treasury Note 10 yr (Long) 20 2,264,063 Mar-08 (1,124) Total WRITTEN OPTIONS OUTSTANDING at 11/30/07 (premiums received $24,377) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $159,000 May-12/5.51 $9,979 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 159,000 May-12/5.51 7,031 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.835% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 16,000 Jun-08/5.835 1,526 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.835% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 16,000 Jun-08/5.835 29 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.84% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 54,000 Jun-08/5.84 97 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.84% versus the three month USD-LIBOR-BBA maturing June 18, 2018. 54,000 Jun-08/5.84 5,170 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 79,500 May-12/5.515 4,864 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 79,500 May-12/5.515 3,504 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,000 May-12/5.52 1,964 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,000 May-12/5.52 1,405 Total TBA SALE COMMITMENTS OUTSTANDING at 11/30/07 (proceeds receivable $2,361,492) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5 1/2s, December 1, 2037 $2,400,000 12/12/07 $2,405,062 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $50,000 5/31/16 5.58909% 3 month USD-LIBOR-BBA $(3,807) Citibank, N.A. GBP 10,000 8/21/36 4.40% 6 month GBP-LIBOR-BBA 2,252 JPY 5,300,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (1,145) NZD 240,000 (E) (F) 11/24/09 3 month NZD-BBR-FRA 8.34% (66) $421,000 10/26/12 4.6275% 3 month USD-LIBOR-BBA (8,365) 347,000 11/9/17 5.0825% 3 month USD-LIBOR-BBA (13,312) 338,000 11/9/09 4.387% 3 month USD-LIBOR-BBA (2,937) NZD 170,000 (E) (F) 11/17/09 3 month NZD-BBR-FRA 8.49% 113 Citibank, N.A., London EUR 340,000 3/20/08 4.0825% 6 month EUR-EURIBOR-Telerate (7,554) EUR 110,000 8/2/17 6 month EUR-EURIBOR- Telerate 4.7476% 2,199 JPY 16,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 2,741 JPY 58,176,000 4/3/08 1.165% 6 month JPY-LIBOR-BBA (125) Credit Suisse International CHF 260,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA 2,921 GBP 7,000 4/3/36 17635 GBP at maturity 6 month GBP-LIBOR-BBA 2,068 CHF 2,420,000 (E) 11/16/09 2.875% 3 month CHF-LIBOR-BBA (3,764) JPY 115,000,000 10/10/12 1.45375% 6 month JPY-LIBOR-BBA (10,311) EUR 300,000 10/9/37 6 month EUR-EURIBOR-Reuters 4.841% (875) GBP 100,000 10/9/09 6 month GBP-LIBOR-BBA 5.78% 894 JPY 25,000,000 10/10/37 6 month JPY-LIBOR-BBA 2.58625% 7,828 GBP 100,000 10/5/37 6 month GBP-LIBOR-BBA 4.92% 2,985 EUR 200,000 10/9/17 4.684% 6 month EUR-EURIBOR-Reuters (1,891) $1,500,000 10/9/17 3 month USD-LIBOR-BBA 5.233% 74,970 2,700,000 10/9/09 3 month USD-LIBOR-BBA 4.778% 38,374 EUR 1,900,000 10/9/09 6 month EUR-EURIBOR-Reuters 4.5125% 3,133 $200,000 10/9/37 3 month USD-LIBOR-BBA 5.461% 16,162 GBP 190,000 11/9/17 5.27125% 6 month GBP-LIBOR-BBA (2,856) Deutsche Bank AG HUF 4,965,000 10/3/11 8.18% 6 month HUF-BUBOR-REUTERS (1,025) Goldman Sachs International JPY 4,800,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (1,532) $500,000 (E) 3/10/10 4.779% 3 month USD-LIBOR-BBA (9,705) 500,000 (E) 3/8/12 3 month USD-LIBOR-BBA 4.99% 5,555 161,100 9/21/17 5.149% 3 month USD-LIBOR-BBA (6,923) 578,000 9/21/09 3 month USD-LIBOR-BBA 4.60% 5,800 AUD 200,000 (E) 11/24/10 3 month AUD-BBR-BBSW 7.425% 38 $280,300 9/19/09 3 month USD-LIBOR-BBA 4.763% 3,416 JPMorgan Chase Bank, N.A. 346,000 5/4/08 3 month USD-LIBOR-BBA 5.37% 1,079 112,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (8,931) JPY 30,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (8,797) $90,000 10/10/13 5.09% 3 month USD-LIBOR-BBA (3,789) CAD 75,000 3/1/08 3 month CAD-BA-CDOR 4.215% (255) $70,000 10/10/13 5.054% 3 month USD-LIBOR-BBA (2,799) 324,000 12/20/16 3 month USD-LIBOR-BBA 5.075% 16,324 456,000 10/30/12 4.68375% 3 month USD-LIBOR-BBA (10,508) 1,615,000 11/30/17 4.705% 3 month USD-LIBOR-BBA (11,627) 222,000 9/11/27 5.27% 3 month USD-LIBOR-BBA (9,784) 347,000 11/9/17 5.0895% 3 month USD-LIBOR-BBA (13,508) 338,000 11/9/09 4.3975% 3 month USD-LIBOR-BBA (3,007) 100,000 6/27/17 3 month USD-LIBOR-BBA 5.712% 10,261 900,000 7/30/12 3 month USD-LIBOR-BBA 5.2825% 55,607 161,100 9/21/17 5.15% 3 month USD-LIBOR-BBA (6,936) 578,000 9/21/09 3 month USD-LIBOR-BBA 4.6125% 5,826 Lehman Brothers Special Financing, Inc. JPY 14,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA (951) $23,000 8/3/11 5.445% 3 month USD-LIBOR-BBA (1,436) 8,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (722) 15,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 310 1,007,000 6/14/17 3 month USD-LIBOR-BBA 5.8725% 115,239 EUR 430,000 8/1/17 6 month EUR-EURIBOR- Telerate 4.719% 7,194 $111,000 10/23/16 5.325% 3 month USD-LIBOR-BBA (6,434) 111,000 10/23/16 3 month USD-LIBOR-BBA 5.3275% 6,454 277,000 10/23/08 3 month USD-LIBOR-BBA 5.26% 2,282 277,000 10/23/08 5.255% 3 month USD-LIBOR-BBA (2,269) JPY 8,700,000 6/10/16 1.7775% 6 month JPY-LIBOR-BBA (1,619) EUR 200,000 11/9/16 3.9555% 6 month EUR-EURIBOR-Telerate 12,839 $967,000 8/31/09 3 month USD-LIBOR-BBA 4.89% 26,834 421,000 10/26/12 4.61375% 3 month USD-LIBOR-BBA (8,107) 161,100 9/24/17 5.285% 3 month USD-LIBOR-BBA (8,720) 967,000 9/4/09 3 month USD-LIBOR-BBA 4.836% 12,016 204,000 9/4/27 5.4475% 3 month USD-LIBOR-BBA (13,710) 1,049,000 9/11/09 3 month USD-LIBOR-BBA 4.6525% 9,585 204,000 8/31/27 5.4925% 3 month USD-LIBOR-BBA (17,930) GBP 190,000 11/9/17 5.275% 6 month GBP-LIBOR-BBA (2,970) $338,000 11/9/09 4.403% 3 month USD-LIBOR-BBA (3,042) 347,000 11/9/17 5.067% 3 month USD-LIBOR-BBA (12,879) 186,900 9/19/09 3 month USD-LIBOR-BBA 4.755% 2,248 578,000 9/24/09 3 month USD-LIBOR-BBA 4.695% 6,986 Merrill Lynch Capital Services, Inc. JPY 4,800,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (1,691) $421,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (8,158) Merrill Lynch Derivative Products AG JPY 2,400,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (876) Morgan Stanley Capital Services, Inc. EUR 130,000 (E) 3/3/38 6 month EUR-EURIBOR-Reuters 4.785% (1,941) EUR 250,000 (E) 3/5/18 6 month EUR-EURIBOR-Reuters 4.5375% 1,899 EUR 450,000 (E) 3/4/13 4.315% 6 month EUR-EURIBOR-Reuters 2,246 EUR 1,070,000 (E) 3/3/10 6 month EUR-EURIBOR-Reuters 4.265% (1,566) EUR 130,000 (E) 2/12/38 6 month EUR-EURIBOR-Reuters 4.71% (4,189) EUR 1,070,000 (E) 2/12/10 6 month EUR-EURIBOR-Reuters 4.305% (1,018) EUR 250,000 (E) 2/12/18 4.525% 6 month EUR-EURIBOR-Reuters 2,279 EUR 450,000 (E) 2/12/13 4.355% 6 month EUR-EURIBOR-Reuters 1,278 EUR 250,000 (E) 2/12/18 4.54% 6 month EUR-EURIBOR-Reuters 1,851 EUR 130,000 (E) 2/11/38 6 month EUR-EURIBOR-Reuters 4.70% (4,486) EUR 450,000 (E) 2/11/13 4.38% 6 month EUR-EURIBOR-Reuters 566 EUR 1,070,000 (E) 2/11/10 6 month EUR-EURIBOR-Reuters 4.37% 846 Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. $246,108 12/15/08 3 month USD- the units $5,634 LIBOR-BBA minus of Financial 75 bp Select Sector SPDR Fund 228,250 12/15/08 (3 month USD- LIBOR-BBA minus 30 bp) PowerShares QQQ 1,900 GBP 10,000 8/21/36 (3.085%) GBP Non-revised (1,989) UK Retail Price Index excluding tobacco Credit Suisse International GBP 7,000 4/3/36 10608 GBP at GBP Non-revised (1,372) maturity Retail Price Index GBP 30,000 9/25/12 5,075 GBP at GBP Non-revised (138) maturity Retail Price Index Goldman Sachs International EUR 60,000 11/23/12 2.365% Eurostat (112) Eurozone HICP excluding tobacco GBP 30,000 10/16/12 3.09% GBP Non-revised 42 UK Retail Price Index excluding tobacco GBP 30,000 9/20/12 3.170% GBP Non-revised 102 UK Retail Price Index excluding tobacco GBP 30,000 9/13/12 3.110% GBP Non-revised (61) UK Retail Price Index excluding tobacco $7,000 (F) 9/15/11 678 bp (1 month Ford Credit Auto 108 USD-LIBOR-BBA) Owner Trust Series 2005-B Class D Lehman Brothers Special Financing, Inc. 300,000 6/2/08 Beginning The spread of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 300 bp 70,000 6/1/08 (20 bp plus The spread 387 beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index) GBP 60,000 11/16/12 3.10% GBP Non-revised (432) UK Retail Price Index excluding tobacco $140,000 5/1/08 (Beginning The spread 2,060 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 175 bp) 1,080,000 5/1/08 (Beginning The spread 21,114 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 218.75 bp) EUR 60,000 11/12/12 7,406 EUR at Eurostat 281 Maturity Eurozone HICP excluding tobacco EUR 60,000 11/9/12 7,488 EUR at Eurostat 202 Maturity Eurozone HICP excluding tobacco $550,000 5/1/08 Beginning The spread (19,815) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 25 bp 3,037,000 5/1/08 50 bp plus The spread (123,867) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index GBP 30,000 10/9/12 4,986 GBP at GBP Non-revised (86) maturity UK Retail Price Index Morgan Stanley Capital Services, Inc. GBP 45,000 11/14/12 3.12625% GBP Non-revised (46) UK Retail Price Index excluding tobacco $655,505 5/13/08 3 month USD- MSCI US REIT 7,401 LIBOR-BBA Index Total (F) Is valued at fair value following procedures approved by the Trustees. CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ 5,000 12/20/08 550 bp $(199) DJ CDX NA HY Series 9 Index (2,500) 2,000,000 12/20/12 375 bp (80,345) DJ CDX NA HY Series 9 Index (17,813) 3,000,000 12/20/12 375 bp (133,013) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 5,000 12/20/08 725 bp (98) Abitibibowater Inc., 6 1/2%, 6/15/13 5,000 12/20/08 800 bp (88) Freescale Semiconductor, 8 7/8%, 12/15/14 5,000 9/20/12 495 bp (227) Credit Suisse International Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/17 297 bp (611) Deutsche Bank AG DJ CDX NA IG Series 8 Index 7-10% tranche 8,000 6/20/12 22 bp (255) Goldman Sachs International DJ ABX HE A Index 9,381 14,000 1/25/38 369 bp (133) DJ ABX HE AAA Index 3,290 14,000 1/25/38 76 bp (629) DJ CDX NA IG Series 9 Index (11,999) 2,400,000 12/20/12 60 bp (25,575) DJ CDX NA IG Series 9 Index (3,304) 1,000,000 12/20/12 (60 bp) (8,911) JPMorgan Chase Bank, N.A. DJ CDX NA IG Series 9 Index (323) 80,000 12/20/12 (60 bp) 172 DJ CDX NA IG Series 9 Index (629) 140,000 12/20/12 (60 bp) 228 Lehman Brothers Special Financing, Inc. Community Health Systems, 8 7/8%, 7/15/15 3,000 12/20/12 360 bp (91) DJ ABX HE A Index 9,730 14,000 1/25/38 369 bp 207 DJ ABX HE A Index 9,381 14,000 1/25/38 369 bp (141) DJ ABX HE AAA Index 3,920 14,000 1/25/38 76 bp (23) DJ ABX HE AAA Index 3,290 14,000 1/25/38 76 bp (652) DJ CDX NA IG Series 9 Index (1,883) 480,000 12/20/12 (60 bp) 1,088 DJ CDX NA IG Series 9 Index (1,886) 430,000 12/20/12 (60 bp) 747 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/17 295 bp (533) Morgan Stanley Capital Services, Inc. DJ CDX NA CMBX AAAA Index 28,346 1,080,000 2/17/51 35 bp (10,269) Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/12 225 bp (316) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. NOTES (a) Percentages indicated are based on net assets of $68,741,854 . (b) The aggregate identified cost on a tax basis is $73,691,409, resulting in gross unrealized appreciation and depreciation of $1,432,103 and 2,096,651, respectively, or net unrealized depreciation of $664,548. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2007. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $333,426 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $41,285,576 and $8,360,640, respectively. (R) Real Estate Investment Trust. At November 30, 2007, liquid assets totaling $36,028,151 have been designated as collateral for open forward commitments, swap contracts, forward contracts, and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2007. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at November 30, 2007. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2007: (as a percentage of Portfolio Value) Australia 0.7% Bermuda 0.5 France 0.6 Germany 1.0 Italy 0.6 Japan 1.8 Netherlands 1.0 United Kingdom 1.0 United States 88.5 Other 4.3 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities.
